Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

OVERLOOK RIDGE PHASE I, L.L.C. and OVERLOOK RIDGE PHASE IB, L.L.C.,
each a Delaware limited liability company

 

and

 

MACK-CALI REALTY ACQUISITION CORP., a Delaware corporation

 

Property Name:  Alterra at Overlook Ridge

Location:  11 Overlook Ridge Drive, Revere MA 02151

 

Effective Date:  January 17, 2013

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of January 17, 2013 (the “Effective Date”) by and between OVERLOOK RIDGE PHASE
I, L.L.C. and OVERLOOK RIDGE PHASE IB, L.L.C., each a Delaware limited liability
company (collectively, “Seller”), and MACK-CALI REALTY ACQUISITION CORP., a
Delaware corporation (“Buyer”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

 

ARTICLE 1 - CERTAIN DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms shall have the following meanings:

 

“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Phase I Property and Phase IB
Property is located.  If any period expires or action is to be taken on a day
which is not a Business Day, the time frame for the same shall be extended until
the next Business Day.

 

“Buyer’s Representatives” shall mean Buyer and any officers, directors,
employees, agents, consultants, representatives, attorneys or any direct or
indirect owner (other than shareholders in Mack-Cali Realty Corp.) of any
beneficial interest in Buyer, but only if the same conduct due diligence.

 

“Closing” shall mean each closing of the Transaction with respect to the Phase I
Property and Phase IB Property, as applicable.

 

“Closing Date” shall mean the day that the Transaction closes, which shall not
be later than the Scheduled Closing Date, as applicable.

 

“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller as required by Section 6.2 and Section 6.3 or as otherwise executed and
delivered by Buyer or Seller as part of the applicable Closing.

 

“Contracts” shall mean the contracts, equipment leases, and other agreements
relating to the Phase I Property and Phase IB Property, as applicable, that are
described in Exhibit B attached hereto, together with any additional contracts,
equipment leases and agreements and any modifications of any of the foregoing
that are entered into in accordance with the terms of Section 8.1.

 

“deemed to know” (or words of similar import) shall have the following meaning: 
Buyer and the Buyer’s Representatives shall be “deemed to know” any fact,
circumstance or information or shall have “deemed knowledge” of the same to the
extent (a) any Buyer’s Representative has actual knowledge of a particular fact
or circumstance or information

 

1

--------------------------------------------------------------------------------


 

that is inconsistent with any Seller’s Warranty, or (b) this Agreement, the
Closing Documents executed by Seller, the documents and materials with respect
to the Phase I Property and Phase IB Property delivered or made available to any
Buyer’s Representative in connection with the Transaction, or any reports
prepared or obtained by any Buyer’s Representatives in connection with Buyer’s
due diligence discloses a particular fact or circumstance or contains
information which is inconsistent with any Seller’s Warranty.  For purposes of
this Agreement, documents and materials shall be deemed to have been “made
available” to Buyer’s Representatives only if the same are located at a
designated physical or on-line location.

 

“Deposit” shall mean (a) with respect to the Phase I Property, the sum of ONE
MILLION DOLLARS ($1,000,000.00) together with any interest earned thereon and
(b) with respect to the Phase IB Property, the LC (defined in Section 2.5
below).

 

“Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring at 5:00 p.m. Eastern Time on January 8, 2013.

 

“Escrow Agent” shall mean Commonwealth Land Title Insurance Company, in its
capacity as escrow agent, whose mailing address is 265 Franklin Street, 8th
Floor, Boston, Massachusetts 02110, Attention: Debra L. Sollitto (telephone
number:  212-973-4805;  e-mail address: dsollitto@cltic.com

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Fund” shall mean the PRISA.

 

“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

 

“Leases” shall mean all leases for tenants of the Phase I Property and Phase IB
Property, as applicable, listed on the then current Rent Roll (including,
without limitation, all new Leases entered after the Effective Date in
accordance with Section 8.1).

 

“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever.

 

“Owner’s Title Policy” shall mean an ALTA owner’s title insurance policy issued
by the Title Company in the amount of the Purchase Price, with extended coverage
(i.e. with general standard exceptions deleted), with respect to (i) taxes
(except for taxes which are not yet due and payable which are apportioned
hereunder), (ii) mechanic’s liens, (iii) survey matters disclosed on the Survey
if and to the extent the Survey is delivered to the Title Company, and
(iv) leases and parties in possession (which shall be replaced by a reference to
“tenants under the leases described on the Rent Roll delivered at the applicable
Closing, as tenants only”).

 

“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to title and survey matters pursuant to
Article 3:  (a) applicable zoning, building and land use Laws, (b) such state of
facts as would be disclosed by a physical

 

2

--------------------------------------------------------------------------------


 

inspection of the Phase I Property and Phase IB Property, (c) the lien of taxes,
assessments and other governmental charges or fees not yet due and payable,
(d) any exceptions caused by any Buyer’s Representative, (e) any exception that
the Title Company agrees to affirmatively insure over in accordance with the
terms hereof to the satisfaction of Buyer in its sole discretion; provided,
however, if Seller’s member Overlook Ridge Phase IB Holdings, L.L.C. or Overlook
Ridge Holdings, L.L.C., respectively, or any of their respective affiliates had
knowledge about the exception or caused such exception at the time it was
recorded against the Phase I Property and/or Phase IB Property, Buyer must
accept affirmative insurance over such exception, (f) the rights of the tenants
under the Leases, as tenants only (g) any matters which Buyer is deemed to know
about prior to the expiration of the Due Diligence Period unless Seller has
agreed to Remove the same pursuant to Section 3.1, and (h) any matters deemed to
constitute additional Permitted Exceptions under Section 3.1.  Permitted
Exceptions shall not include any matters of record created by Seller in
violation of Section 8.1.  Notwithstanding any provision to the contrary
contained in this Agreement or any of the Closing Documents, any or all of the
Permitted Exceptions may be omitted by Seller in the Deed (as hereinafter
defined) without giving rise to any liability of Seller, irrespective of any
covenant or warranty of Seller that may be contained in the Deed (which
provisions shall survive the applicable Closing and not be merged therein).

 

“Phase I Property” shall mean the real estate legally described in Exhibit A-1,
attached hereto, together with all improvements and fixtures located thereon and
owned by Overlook Ridge Phase I, L.L.C. as of the applicable Closing and any
rights, privileges and appurtenances pertaining thereto and all right, title and
interest, if any, that the Seller may have in and to all rights, privileges and
appurtenances pertaining thereto including all of the Seller’s right, title and
interest, if any, in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent thereto, including, as applicable to
the Phase I Property, the “Personal Property” as defined in the Bill of Sale
attached hereto as Exhibit E, the Leases, and the “Intangible Property” as
defined in the Assignment Agreement attached hereto as Exhibit F.

 

“Phase IB Loan” shall mean that certain $52,000,000 loan made by Northwestern
Mutual Life Insurance Company to Overlook Ridge Phase IB, LLC.

 

“Phase IB Property” shall mean the real estate legally described in Exhibit A-2,
attached hereto, together with all improvements and fixtures located thereon and
owned by Overlook Ridge Phase IB, L.L.C. as of the applicable Closing and any
rights, privileges and appurtenances pertaining thereto and all right, title and
interest, if any, that the Seller may have in and to all rights, privileges and
appurtenances pertaining thereto including all of the Seller’s right, title and
interest, if any, in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent thereto, including, as applicable to
the Phase IB Property, the “Personal Property” as defined in the Bill of Sale
attached hereto as Exhibit E, the Leases, and the “Intangible Property” as
defined in the Assignment Agreement attached hereto as Exhibit F.

 

“Plan” shall mean the employee benefit plans (as defined in Section 3(3) of
ERISA) that invest in the Fund.

 

3

--------------------------------------------------------------------------------


 

“Property Access Agreement” shall mean that certain Property Access Agreement
dated as of January 17, 2013, by and between Seller and Buyer.

 

“Property Manager” shall mean Roseland Management Company, L.L.C.

 

“Protected Information” shall mean any books, records or files (whether in a
printed or electronic format) that consist of or contain any of the following: 
Seller’s organizational documents or files or records relating thereto;
appraisals; budgets; strategic plans for the Phase I Property and Phase IB
Property; internal analyses; information regarding the marketing of the Phase I
Property and Phase IB Property for sale; submissions relating to obtaining
internal authorization for the sale of the Phase I Property and Phase IB
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s Property Manager or any direct or
indirect owner of any beneficial interest in Seller which such party reasonably
deems confidential, proprietary, or privileged.

 

“Prudential” shall mean The Prudential Insurance Company of America, a New
Jersey corporation.

 

“PTE 90-1” shall mean Prohibited Transaction Exemption 90-1 granted by the U.S.
Department of Labor.

 

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove of record or affirmatively insure over the same,
without any additional cost to Buyer, whether such removal or insurance is made
available in consideration of payment, bonding, indemnity of Seller or
otherwise; provided, however, Seller shall only be permitted to cause the Title
Company to insure over the following title exceptions:  (a) any liens evidencing
monetary encumbrances that are bonded over, and (b) other title exceptions to
the extent that Buyer consents thereto (which consent may be withheld,
conditioned or delayed in Buyer’s sole discretion).

 

“Rent Roll” shall mean the rent roll for the Phase I Property and Phase IB
property, as applicable, attached as Exhibit L and incorporated herein by this
reference, and any update thereof.

 

“Required Removal Exceptions” shall mean, collectively, (a) liens evidencing
monetary encumbrances including, without limitation, all liens of mortgages,
deeds of trust, mechanics’ liens, attachments, judgments and any other liens
that can be removed by the payment of a sum certain (other than liens for
non-delinquent real estate taxes); or (b) title matters created by Seller, its
agents or affiliates in violation of the terms of this Agreement; and (c) any
exception to title that Seller has specifically agreed in writing to Remove
pursuant to the terms of Section 3.1(c).

 

“Scheduled Closing Date” as applicable, shall mean, with respect to the Phase I
Property, January 18, 2013 and with respect to the Phase IB Property, April 4,
2013.

 

4

--------------------------------------------------------------------------------


 

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s Property Manager; (e) any direct or
indirect owner of any beneficial interest in Seller; (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s Property
Manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.

 

“Seller’s Broker” shall mean CBRE, Inc.

 

“Seller’s Knowledge” or words of similar import shall refer only to the current
actual knowledge of Collete English Dixon, an officer of Prudential Investment
Management, Inc. responsible for the Transaction, and Tom Smith, the asset
manager employed by Prudential Investment Management, Inc. with primary
responsibility for the Phase I Property and Phase IB Property (collectively, the
“Designated Representatives”) and shall not be construed to impose upon the
Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the materials delivered or made available to Buyer’s Representatives
or the contents of files maintained by the Designated Representatives.  There
shall be no personal liability on the part of the Designated Representatives
arising out of any of the Seller’s Warranties.

 

“Seller’s Property Manager” shall mean the current manager of the Phase I
Property and Phase IB Property, Roseland Management Company, L.L.C.

 

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 7.2 and the Closing Documents executed by Seller for the
benefit of Buyer, as such representations and warranties may be deemed modified
or waived by Buyer pursuant to the terms of this Agreement.

 

“Survey” shall mean an ALTA survey of each of the Phase I Property and Phase IB
Property prepared by a surveyor licensed in the State in which the Property is
located.

 

“Title Commitment” shall mean a commitment to issue an owner’s policy of title
insurance with respect to the Phase I Property and Phase IB Property, as
applicable, issued by the Title Company.

 

“Title Company” shall mean Commonwealth Land Title Insurance Company.

 

“Transaction” shall mean the transaction contemplated by this Agreement.

 

ARTICLE 2 - SALE OF PROPERTY

 

Subject to the terms of this Agreement and the Closing Documents, Seller agrees
to sell and Buyer agrees to purchase all of Seller’s right, title and interest
in and to the Phase I Property and Phase IB Property.  In consideration
therefor, Buyer shall pay to Seller ONE HUNDRED FORTY NINE MILLION TWO HUNDRED
THOUSAND DOLLARS ($149,200,000.00) (the “Purchase Price”).  The Purchase Price
shall be paid as follows:

 

5

--------------------------------------------------------------------------------


 

2.1                               Payment of Deposit.  On the Effective Date and
as a condition precedent to the effectiveness of this Agreement, Buyer shall pay
the Deposit with respect to the Phase I Property to Escrow Agent and deliver the
Deposit with respect to the Phase IB Property directly to Seller.

 

2.2                               Applicable Terms; Failure to Make Deposit. 
The Deposit with respect to the Phase I Property shall be paid to Escrow Agent
in immediately available funds.  Except as expressly otherwise set forth herein,
the Deposit shall be applied against the Purchase Price allocable to the Phase I
Property at the Closing with respect to the Phase I Closing and shall otherwise
be held and delivered by Escrow Agent in accordance with the provisions of
Exhibit C.  Notwithstanding any provision in this Agreement to the contrary, if
Buyer fails to timely make the Deposit as provided herein, Seller may elect to
terminate this Agreement, and, thereafter, the parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement.

 

2.3                               Cash at Closing.

 

(a)                                 On the Scheduled Closing Date with respect
to the Phase I Property, Buyer shall (x) deposit into escrow with the Escrow
Agent an amount equal to the balance of the Purchase Price in immediately
available funds, as more particularly set forth in Section 6.1, as prorated and
adjusted as set forth in Article 5, Section 6.1, or as otherwise provided under
this Agreement, and (y) authorize and direct the Escrow Agent to simultaneously
pay the Deposit into such escrow.

 

(b)                                 On the Scheduled Closing Date with respect
to the Phase IB Property, Buyer shall deposit into escrow with the Escrow Agent
an amount equal to the Purchase Price allocable to the Phase IB Property in
immediately available funds, as prorated and adjusted as set forth in Article 5,
Section 6.1, and Seller shall promptly return the original LC to Buyer.

 

2.4                               Allocation of Purchase Price.  The Purchase
Price shall be allocated $61,250,000 for the purchase of the Phase I Property
and $87,950,000 for the purchase of the Phase IB Property. All adjustments and
prorations pursuant to Article 5 hereof shall be made on a per property basis.
Whenever the term “Purchase Price” is used herein, it shall refer to the
Purchase Price allocated to the Phase I Property, as applicable and the Purchase
Price allocated to the Phase IB Property, as applicable.

 

2.5                               Letter of Credit. On or before the Effective
Date and as a condition precedent to the effectiveness of this Agreement, Buyer
shall deliver to Seller an irrevocable, unconditional, direct draw, sight draft
letter of credit in the amount of $21,987,500 issued by a state or federally
chartered bank acceptable to Seller and substantially in the form of Exhibit P
hereto (“LC”). In the event the Closing shall not occur with respect to the
Phase IB Property for any reason other than a Seller LC Default (defined below)
or a termination by Buyer as permitted in Article 10 and Section 3.1(b), Seller
shall have the right to draw down the full amount of the LC. “Seller LC Default”
shall mean that on the Scheduled Closing Date for the Phase IB Property,
(a) Seller has defaulted on any of its material obligations hereunder, or
(b) any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, and any such circumstance described in this
sentence continues for five (5) Business Days after written notice (which
written notice shall detail such default or breach) and in either case, neither
Seller’s member Overlook Ridge Phase IB Holdings, L.L.C nor the Property Manager
caused, directly or indirectly, such Seller default to occur.  On or before the
execution of this Agreement, Buyer

 

6

--------------------------------------------------------------------------------


 

shall execute and deliver to the Title Company pursuant to escrow instructions,
a release deed substantially in the form attached hereto as Exhibit Q and in the
event the Closing with respect to the Phase IB Property does not occur and the
LC is drawn down in the full amount thereof, such release shall be recorded in
the land records where the Phase IB Property is located.  If (a) the Closing for
the Phase IB Property does not occur and Seller is not entitled to draw on the
LC or (b) the Closing for the Phase IB Property does occur, Seller shall
promptly return the original LC to Buyer.

 

ARTICLE 3 - TITLE MATTERS

 

3.1                               Title Defects.

 

(a) Buyer shall obtain as soon as reasonably practicable and deliver a copy to
Seller:  (x) the Title Commitment, (y) copies of all documents referred to on
Schedule B of the Title Commitment as exceptions to coverage, and (z) the
Survey.  Prior to the expiration of the Due Diligence Period, Buyer shall have
the right, it its sole discretion, to object in writing to any title matters
that appear on the Title Commitment, the Survey, and any updates thereto
(whether or not such matters constitute Permitted Exceptions).  After the
expiration of the Due Diligence Period, Buyer shall have the right, in Buyer’s
sole discretion, to object in writing to any title matters which are not
Permitted Exceptions if (i) such matters first appear on any update to the Title
Commitment or Survey issued after the expiration of the Due Diligence Period,
and (ii) such objection is made by Buyer within five (5) Business Days after
such updated Title Commitment or Survey is received by Buyer (but, in any event,
prior to the applicable Scheduled Closing Date).  Unless Buyer is entitled to
and timely objects to such title matters, all such title matters shall be deemed
to constitute additional Permitted Exceptions. If this Agreement is not
terminated by Buyer in accordance with the provisions hereof, Seller shall, at
the applicable Closing, Remove all Required Removal Exceptions.  If Seller is
unable to Remove any Required Removal Exceptions prior to the applicable
Closing, Buyer may at the applicable Closing elect to either (i) exercise
Buyer’s rights under Section 9.2, or (ii) accept such exceptions to title and
the applicable Closing shall occur as herein provided without any reduction of
or credit against the Purchase Price.

 

(b)                                 With respect to any title objections that
are not Required Removal Exceptions, Seller may elect to Remove any such
exceptions to title and Seller may notify Buyer in writing within five
(5) Business Days after receipt of Buyer’s notice of Buyer’s title objections
(but, in any event, prior to the applicable Scheduled Closing Date) whether
Seller elects to Remove the same.  Failure of Seller to respond in writing
within such period shall be deemed an election by Seller not to Remove Buyer’s
title objections. Any title objection that Seller elects in writing to Remove
shall be deemed a Required Removal Exception. If Seller elects or is deemed to
have elected not to Remove one or more of Buyer’s title objections (provided
Seller shall not have the right to make this election with respect to any
Required Removal Exception), then, within five (5) Business Days after Seller’s
election or deemed election (but, in any event, prior to the applicable
Scheduled Closing Date), Buyer may elect in writing to either (i) terminate this
Agreement, in which event the Deposit shall be paid to Buyer and, thereafter,
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(ii) waive such title objections and proceed to applicable Closing without any
reduction of or credit against the Purchase Price.  Failure of Buyer to respond
in writing within such period shall be deemed an election by Buyer to waive such
title

 

7

--------------------------------------------------------------------------------


 

objections and proceed to the applicable Closing.  Any such title objection so
waived (or deemed waived) by Buyer shall constitute a Permitted Exception.

 

(c)                                  Seller shall have the right to replace the
Title Company with another nationally recognized title insurance company
reasonably satisfactory to Buyer if the Title Company fails or refuses to Remove
any exceptions to title that Seller elects or is required to Remove.

 

3.2                               Title Insurance.  At the applicable Closing,
the Title Company shall issue the Owner’s Title Policy to Buyer, insuring that
title to the real property with respect to the Phase I Property and the Phase IB
Property, as applicable, is vested in Buyer subject only to the Permitted
Exceptions.  Buyer shall have the right to request that the Title Company
provide endorsements to the Owner’s Title Policy, provided that (a) such
endorsements shall be at no cost to, and shall impose no additional liability
on, Seller, (b) Buyer’s obligations under this Agreement shall not be
conditioned upon Buyer’s ability to obtain such endorsements, and (c) the
applicable Closing shall not be delayed as a result of Buyer’s request.

 

ARTICLE 4 - BUYER’S DUE DILIGENCE/AS-IS SALE

 

4.1                               Buyer’s Due Diligence.  All due diligence
performed by Buyer’s Representatives shall be performed in accordance with and
subject to the terms of that certain Property Access Agreement, dated as of
January 17, 2013, by and between Seller and Buyer, which agreement is hereby
incorporated herein and Buyer and Seller hereby ratify and confirm their
respective obligations under the aforementioned agreement.  To the extent any
provisions of the Property Access Agreement conflict with the provisions of this
Agreement, the provisions of this Agreement shall control.  Buyer, in its sole
and absolute discretion, may terminate this Agreement by written notice to
Seller at any time prior to the expiration of the Due Diligence Period for any
reason or no reason, and, in the event of such termination, neither Seller nor
Buyer shall have any liability hereunder except for those obligations which
expressly survive the termination of this Agreement and Buyer shall be entitled
to the return of the Deposit.  In the event Buyer fails to terminate this
Agreement prior to the expiration of the Due Diligence Period, Buyer shall be
deemed to have waived its rights to terminate this Agreement in accordance with
this section.

 

4.2                               As-Is Provisions.

 

4.2.1                     As-Is Sale.  Buyer acknowledges and agrees that:

 

(a)                                 Buyer has conducted, and shall continue to
conduct during the Due Diligence Period, or waive its right to conduct, such due
diligence as Buyer has deemed or shall deem necessary or appropriate.

 

(b)                                 The Phase I Property and Phase IB Property
shall be sold, and Buyer shall accept possession of the Phase I Property and
Phase IB Property as of the applicable Closing, “AS IS, WHERE IS, WITH ALL
FAULTS”, with no right of setoff or reduction in the Purchase Price, except as
expressly set forth to the contrary in this Agreement and the Closing Documents.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Except for Seller’s Warranties, none of the
Seller Parties shall be deemed to have made any verbal or written
representations, warranties, promises or guarantees (whether express, implied,
statutory or otherwise) to Buyer with respect to the Phase I Property and Phase
IB Property, any matter set forth, contained or addressed in the materials
delivered or made available to Buyer’s Representatives, including, but not
limited to, the accuracy and completeness thereof, or the results of Buyer’s due
diligence.

 

(d)                                 Buyer shall independently confirm to its
satisfaction all information that it considers material to its purchase of the
Phase I Property and Phase IB Property or the Transaction.

 

4.2.2                     Release.  By accepting the Deed and closing the
Transaction, Buyer, on behalf of itself and its successors and assigns, shall
thereby release each of the Seller Parties from, and waive any and all
Liabilities against each of the Seller Parties for, attributable to, or in
connection with the Phase I Property or Phase IB Property, as applicable,
whether arising or accruing before, on or after the applicable Closing and
whether attributable to events or circumstances which arise or occur before, on
or after the applicable Closing, including, without limitation, the following: 
(a) any and all statements or opinions heretofore or hereafter made, or
information furnished, by any Seller Parties to any Buyer’s Representatives; and
(b) any and all Liabilities with respect to the structural, physical, or
environmental condition of the Phase I Property or Phase IB Property, as
applicable, including, without limitation, all Liabilities relating to the
release, presence, discovery or removal of any hazardous or regulated substance,
chemical, waste or material that may be located in, at, about or under the Phase
I Property or Phase IB Property, as applicable, or connected with or arising out
of any and all claims or causes of action based upon CERCLA (Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§§9601 et seq., as amended by SARA (Superfund Amendment and Reauthorization Act
of 1986) and as may be further amended from time to time), the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., or any related
claims or causes of action (collectively, “Environmental Liabilities”); and
(c) any implied or statutory warranties or guaranties of fitness,
merchantability or any other statutory or implied warranty or guaranty of any
kind or nature regarding or relating to any portion of the Phase I Property or
Phase IB Property, as applicable.  Notwithstanding the foregoing, the foregoing
release and waiver is not intended and shall not be construed as affecting or
impairing any rights or remedies that Buyer may have against Seller with respect
to (i) a breach of any of Seller’s Warranties, (ii) any of the obligations of
Seller under this Agreement that expressly survive the applicable Closing, or
(iii) any acts constituting fraud by Seller.

 

4.2.3                     Assumption of Liability.  By accepting the Deed and
closing the Transaction, Buyer shall thereby assume and take responsibility and
liability for the following:  (a) any and all Liabilities attributable to the
Phase I Property or Phase IB Property, as applicable, to the extent that the
same arise or accrue on or after the applicable Closing and are attributable to
events or circumstances which arise or occur on or after the applicable Closing;
and (b) any and all Liabilities with respect to the structural, physical or
environmental condition of the Phase I Property or Phase IB Property, as
applicable, whether such Liabilities are latent or patent, whether the same

 

9

--------------------------------------------------------------------------------


 

arise or accrue before, on or after the applicable Closing, and whether the same
are attributable to events or circumstances which may arise or occur before, on
or after the applicable Closing, including, without limitation, all
Environmental Liabilities; and (c) any and all Liabilities that arose or accrued
prior to the applicable Closing or are attributable to events which arose or
occurred prior to the applicable Closing, but only if Buyer is deemed to know
about the same on or before the applicable Closing (excluding Liability to the
extent the same arise or accrue as a result of any tort claims); and
(d) Intentionally Deleted; and (e) any and all Liabilities with respect to which
Buyer receives a credit at the applicable Closing, but only to the extent of
such credit.  Buyer acknowledges and agrees that the Liabilities to be assumed
by Buyer pursuant to each of the foregoing clauses are intended to be
independent of one another, so Buyer shall assume Liabilities described in each
of the clauses even though some of those Liabilities may be read to be excluded
by another clause.  With respect to those specific Liabilities in subsection
(c) above that Buyer does not assume and take responsibility and liability for,
Buyer shall be permitted to join Seller in any lawsuit filed against Buyer
related thereto.

 

4.2.4                     Successors and Assigns.  The provisions of this
Section 4.2 shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

4.2.5                     Reaffirmation and Survival.  The provisions of this
Section 4.2 shall be deemed reaffirmed by Buyer by acceptance of the Deed and
shall survive the applicable Closing.

 

4.3                               Limitation on Seller’s Liability.

 

4.3.1                     Maximum Aggregate Liability.  Notwithstanding any
provision to the contrary contained in this Agreement or the Closing Documents,
the maximum aggregate liability of the Seller Parties, and the maximum aggregate
amount which may be awarded to and collected by Buyer, in connection with the
Transaction, the Phase I Property and Phase IB Property, under this Agreement,
and under all Closing Documents (including, without limitation, in connection
with the breach of any of Seller’s Warranties for which a claim is timely made
by Buyer) shall not exceed ONE MILLION SIX HUNDRED FORTY DOLLARS ($1,640,000.00)
with respect to the Phase I Property and TWO MILLION THREE HUNDRED SIXTY DOLLARS
($2,360,000.00) with respect to the Phase IB Property.

 

4.3.2                     Liability Funds.  In order to assure Buyer that funds
will be available to satisfy any such post-closing liability of Seller, Seller
agrees to hold in the form of cash or cash equivalents, for a period of Two
Hundred Seventy (270) days following applicable Closing, a portion of the net
sale proceeds equal to the maximum aggregate liability cap allocable to each of
the Phase I Property and the Phase IB Property (“Liability Funds”); provided
that, if a good faith claim for such liability is made by Buyer within such
270-day period, then an amount equal to one hundred ten percent (110%) of the
amount claimed in good faith (to the extent it does not exceed the maximum
aggregate liability cap for the Phase I Property or Phase IB Property, as
applicable) shall continue to be held as aforesaid beyond the expiration of such
270-day

 

10

--------------------------------------------------------------------------------


 

period until such time as the claim has been finally resolved by a court of
competent jurisdiction (with all applicable appeal periods having expired
without an appeal having been taken) or by agreement of the parties. Within ten
(10) days after written request therefore from Buyer, Seller shall provide Buyer
with a copy of a monthly bank account statement or the like, evidencing that
Seller has access to the Liability Funds.

 

4.3.3                     Survival.  The provisions of this Section 4.3 shall
survive each Closing (and not be merged therein) or any earlier termination of
this Agreement.

 

ARTICLE 5 - ADJUSTMENTS AND PRORATIONS

 

5.1                               Proration of Income.

 

5.1.1                     Rents.  For purposes of this Agreement, “Rents” shall
mean all rents and escalations due from the tenants of the Property under the
Leases.  All collected Rents and other income from Phase I Property and Phase IB
Property operations, as applicable, shall be prorated between Seller and Buyer
as of 12:01 a.m. on the applicable Closing Date.  Rents or other income from
Phase I Property and Phase IB Property operations, as applicable, not collected
as of the applicable Closing shall not be prorated at the time of applicable
Closing.

 

5.1.2                     Post-Closing Collections.  After each Closing, Buyer
shall make a good faith effort to collect (without any obligation on the part of
Buyer to take any action against any tenant) any Rents or other revenues not
collected as of the applicable Closing on Seller’s behalf and to tender the same
to Seller upon receipt; provided, however, all Rents collected by Buyer or
Seller after the applicable Closing shall first be applied to all amounts due
under the applicable Lease at the time of collection (i.e., current Rents and
sums due Buyer as the current owner and landlord) with the balance (if any)
payable to Seller, but only to the extent of amounts delinquent and actually due
Seller. The terms of this section shall survive each Closing and not be merged
therein.

 

5.1.3                     Cash Security Deposits.  At the applicable Closing,
Seller shall give Buyer a credit for any unapplied refundable deposits or fees
collected from tenants in possession at the applicable Closing, together with
any accrued interest thereon if such deposits are required by law to accrue
interest.

 

5.2                               Proration of Taxes and Other Property
Expenses.

 

5.2.1                     Proration of Ad Valorem Taxes.  All general real
estate and ad valorem taxes and other state, county or municipal taxes, charges
and assessments affecting the Phase I Property and Phase IB Property, as
applicable, will be prorated as of 12:01 a.m. on the applicable Closing Date,
based on (if applicable) the maximum discount available for early payment.  In
the event final, current bills for such taxes are not available at the
applicable Closing, such taxes will be prorated on the basis of the taxes for
most recent year for which final bills are available.

 

5.2.2                     Special Assessments.  Seller shall pay all
installments of special assessments due and payable prior to the applicable
Closing Date and Buyer shall pay all

 

11

--------------------------------------------------------------------------------


 

installments of special assessments due and payable on and after the applicable
Closing Date; provided, however, if the owner of the Phase I Property or Phase
IB Property has the election to pay any special assessment over time, Seller may
elect to do so, which election shall be binding on Buyer.

 

5.2.3                     Other Property Operating Expenses.  Operating expenses
for the Phase I Property and Phase IB Property, as applicable, shall be prorated
as of 12:01 a.m. on the applicable Closing Date.  Seller shall be liable for all
utility charges and other operating expenses attributable to the Phase I
Property and Phase IB Property, as applicable, prior to, but not including the
applicable Closing Date (except for those utility charges and operating expenses
payable by tenants in accordance with the Leases) and Buyer shall be liable for
all utility charges and other operating expenses attributable to the Phase I
Property and Phase IB Property, as applicable, from and after the applicable
Closing Date. To the extent that the amount of actual consumption of any utility
services is not determined prior to the applicable Closing Date, a proration
shall be made at the applicable Closing based on the last available reading and
post-closing adjustments between Buyer and Seller shall be made within twenty
(20) days of the date that actual consumption for such pre-closing period is
determined, which obligation shall survive each Closing and not be merged
therein.  Seller shall not assign to Buyer any deposits which Seller has with
any of the utility services or companies servicing the Phase I Property and
Phase IB Property, as applicable. Buyer shall arrange with such services and
companies to have accounts opened in Buyer’s name beginning at 12:01 a.m. on the
applicable Closing Date.

 

5.3                               Closing Costs.  Closing costs shall be
allocated between Buyer and Seller in accordance with local custom.  For the
avoidance of doubt:

 

(a)                                 Buyer shall pay the following closing
costs:  (A) all premiums and charges of the Title Company for the title
commitment and the Owner’s Title Policy (including any endorsements requested by
Buyer) to be issued at the applicable Closing, (B) the cost of a survey, (C) all
recording and filing charges in connection with the instrument by which Seller
conveys the Phase I Property and Phase IB Property, as applicable, (D) all
escrow or closing charges, (E) the commission due any broker representing Buyer,
(F) all fees due its attorneys and all costs of Buyer’s due diligence, including
fees due its consultants, (G) all lenders’ fees related to any financing to be
obtained by Buyer.

 

(b)                                 Seller shall pay the following closing
costs:  (A) the commission due Seller’s Broker, (B) all transfer taxes (also
known as deed stamps or excise taxes), sales taxes and similar charges, if any,
applicable to the transfer of the Phase I Property and Phase IB Property, as
applicable, to Buyer, (C) all costs to record documents required in connection
with the release or satisfaction of monetary liens, and (D) all fees due its
attorneys; and (E) all costs incurred in connection with causing the Title
Company to Remove any Required Removal Exceptions

 

The obligations of the parties under this section shall survive each Closing
(and not be merged therein) or any earlier termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.4                               Delayed Adjustment; Delivery of Financial
Data.  No later than March 31 of the first calendar year following the year in
which the applicable Closing occurs, Buyer shall prepare and present to Seller a
recalculation of any and all amounts due or subject to proration under this
Article 5 (taking into consideration any errors and changes necessary because of
the lack of complete or accurate information as of the applicable Closing Date)
as well as supporting documentation for such recalculation.  The parties shall
make the appropriate adjusting payment between them within thirty (30) days
after delivery of any such recalculation.  The provisions of this section shall
survive each Closing and not be merged therein.

 

ARTICLE 6 - CLOSING

 

6.1                               Closing Mechanics.

 

(a)                                 The parties shall conduct an escrow-style
closing through the Escrow Agent so that it will not be necessary for any party
to attend the Closing.

 

(b)                                 Provided all conditions precedent to
Seller’s obligations hereunder have been satisfied, Seller agrees to convey the
Phase I Property and Phase IB Property, as applicable, to Buyer upon
confirmation of receipt of the Purchase Price by the Escrow Agent as set forth
below.  Provided all conditions precedent to Buyer’s obligations hereunder have
been satisfied, Buyer agrees to pay the amount specified in Section 2.3 by
timely delivering the same to the Escrow Agent on the Scheduled Closing Date and
unconditionally authorizing and directing the Escrow Agent no later than
1:00 p.m. Eastern Time on the Scheduled Closing Date to deposit the same in
Seller’s designated account.  In addition, for each full or partial day after
1:00 p.m. Eastern Time on the Scheduled Closing Date that Buyer fails to comply
with the foregoing, Buyer shall pay to Seller at Closing (and as a condition
thereto) an amount equal to the per diem proration for one (1) day.

 

(c)                                  The items to be delivered by Seller or
Buyer in accordance with the terms of Sections 6.2 or 6.3 shall be delivered to
Escrow Agent no later than 5:00 p.m. Eastern Time on the last Business Day prior
to the Scheduled Closing Date except that (i) the items in the paragraph
entitled “Keys and Original Documents” shall be delivered by Seller at the Phase
I Property and Phase IB Property, as applicable, or made available for pick-up
from Seller’s Property Manager on the Closing Date, and (ii) the Purchase Price
shall be delivered by Buyer in accordance with the terms of Section 6.1(b).

 

6.2                               Seller’s Closing Deliveries.  At each Closing,
Seller shall deliver the following:

 

(a)                                 Deed.  A deed in the form of Exhibit D
attached hereto (“Deed”), executed and acknowledged by the applicable Seller for
each of the Phase I Property and Phase IB Property.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Bill of Sale.  A bill of sale in the form of
Exhibit E attached hereto, executed by the applicable Seller for each of the
Phase I Property and Phase IB Property.

 

(c)                                  Assignment Agreement.  An assignment and
assumption of the Leases and Intangible Property, in the form of Exhibit F
attached hereto (“Assignment Agreement”), executed by the applicable Seller for
each of the Phase I Property and Phase IB Property, which shall include an
updated Rent Roll as an Exhibit thereto.

 

(d)                                 Notice to Tenants.  A single form letter in
the form of Exhibit G attached hereto, executed by the applicable Seller for
each of the Phase I Property and Phase IB Property, duplicate copies of which
shall be sent by Buyer after the applicable Closing to each tenant under the
Leases.

 

(e)                                  Non-Foreign Status Affidavit.  A
non-foreign status affidavit in the form of Exhibit H attached hereto, as
required by Section 1445 of the Internal Revenue Code, executed by the
applicable Seller for each of the Phase I Property and Phase IB Property.

 

(f)                                   Evidence of Authority.  Documentation to
establish to the Title Company’s reasonable satisfaction the due authorization
of Seller’s consummation of the Transaction, including Seller’s execution of
this Agreement and the Closing Documents required to be delivered by Seller.

 

(g)                                  Other Documents.  A title affidavit in the
form of Exhibit I-1 attached hereto, a gap indemnity in the form of Exhibit I-2
attached hereto, applicable transfer or sales tax filings, and such other
documents as may be reasonably required by the Title Company or as may be agreed
upon by Seller and Buyer to consummate the Transaction.

 

(h)                                 Shared Facilities Agreement. At the Closing
for the Phase I Property, a shared facilities agreement in the form of Exhibit R
attached hereto, executed by Seller.

 

(i)                                     Bringdown Certificate. A bringdown
certificate of Seller’s Warranties certifying that all of Seller’s Warranties in
this Agreement, as the same may be deemed modified as provided in Section 7.3,
shall be true and correct in all material respects on and as of the applicable
Closing Date, as if made on and as of such date except to the extent that they
expressly relate to an earlier date.

 

(j)                                    Closing Statement.  A mutually acceptable
form of a joint closing statement, setting forth the prorations and adjustments
to the Purchase Price respecting the Phase I Property and Phase IB Property, as
applicable, to be made pursuant to this Agreement (the “Closing Statement”),
executed by the applicable Seller for each of the Phase I Property and Phase IB
Property.

 

14

--------------------------------------------------------------------------------


 

(k)                                 Keys and Original Documents.  Keys to all
locks on the Phase I Property and Phase IB Property, as applicable, in Seller’s
or Seller’s Property Manager’s possession and originals or, if originals are not
available, copies, of all of the Leases, Contracts, and other Property
documents, to the extent not previously delivered to Buyer.

 

6.3                               Buyer’s Closing Deliveries.  At each Closing,
Buyer shall deliver the following:

 

(a)                                 Purchase Price.  The Purchase Price, as
adjusted for apportionments and other adjustments required under this Agreement,
plus any other amounts required to be paid by Buyer at the applicable Closing.

 

(b)                                 Assignment Agreement.  The applicable
Assignment Agreement, executed by Buyer.

 

(c)                                  Intentionally Deleted.

 

(d)                                 Evidence of Authority.  Documentation to
establish to Seller’s reasonable satisfaction the due authorization of Buyer’s
consummation of the Transaction, including Buyer’s execution of this Agreement
and the Closing Documents required to be delivered by Buyer.

 

(e)                                  Other Documents.  Applicable transfer or
sales tax filings and such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

(f)                                   Closing Statement.  The Closing Statement,
executed by Buyer.

 

(g)                                  Shared Facilities Agreement. At the Closing
for the Phase I Property, the Shared Facilities Agreement, executed by Buyer.

 

6.4                               Conditions to Buyer’s Obligations.  Buyer’s
obligation to close the Transaction is conditioned on all of the following:

 

(a)                                 Representations True.  All Seller’s
Warranties in this Agreement, as the same may be deemed modified as provided in
Section 7.3, shall be true and correct in all material respects on and as of the
applicable Closing Date, as if made on and as of such date except to the extent
that they expressly relate to an earlier date.

 

(b)                                 Title Conditions Satisfied.  At the time of
each Closing, title to the Phase I Property and Phase IB Property, as
applicable, shall be as provided in Article 3 of this Agreement.

 

(c)                                  Seller’s Deliveries Complete.  Seller shall
have delivered all of the documents and other items required pursuant to
Section 6.2 and shall have performed all other material obligations to be
performed by Seller at or prior to the applicable Closing.

 

15

--------------------------------------------------------------------------------


 

6.5                               Conditions to Seller’s Obligations.  Seller’s
obligation to close the Transaction is conditioned on all of the following:

 

(a)                                 Seller’s Corporate Approval.  The
unconditional approval of the Transaction by the investment committee of
Prudential Real Estate Investors, the real estate investment management business
unit of The Prudential Insurance Company of America, which approval shall be
obtained by the expiration of the Due Diligence Period and Seller shall provide
notice thereof to Buyer promptly after the same is received. If this Agreement
is terminated solely as a result of the fact that Seller is unable to obtain the
approval referenced in this Section 6.5(a), Seller will reimburse Buyer for its
reasonable, actual third party out-of-pocket direct transaction costs and
expenses incurred in connection with the Transaction in an amount not to exceed
Two Hundred Fifty Thousand Dollars ($250,000).

 

(b)                                 Representations True.  All representations
and warranties made by Buyer in this Agreement shall be true and correct in all
material respects on and as of the applicable Scheduled Closing Date, as if made
on and as of such date except to the extent they expressly relate to an earlier
date.

 

(c)                                  Buyer’s Deliveries Complete.  Buyer shall
have delivered the funds required hereunder and all of the documents to be
executed by Buyer set forth in Section 6.3 and shall have performed all other
material obligations to be performed by Buyer at or prior to the applicable
Closing.

 

6.6                               Waiver of Failure of Conditions Precedent.  At
any time on or before the date specified for the satisfaction of any condition,
Seller or Buyer may elect in writing to waive the benefit of any such condition
to its obligations hereunder.  By closing the Transaction, Seller and Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in this Article 6 as to the Phase I Property or
Phase IB Property, which is the subject of the applicable Closing, except to the
extent that the same expressly survive the applicable Closing.  In the event any
of the conditions set forth in this Article 6 are neither waived nor fulfilled,
Seller or Buyer (as appropriate) may terminate this Agreement (subject to the
notice and cure rights set forth in Article 9 and elsewhere in this Agreement)
and exercise such rights and remedies, if any, that such party may have pursuant
to the terms of Article 9.  If this Agreement is terminated as a result of the
failure of any condition set forth in this Article 6 that is not also a default
hereunder, then the Deposit shall be returned to Buyer and, thereafter, neither
party shall have any further rights or obligations hereunder except for
obligations which expressly survive termination of this Agreement. For purposes
of Section 6.4(c) and Section 6.5(c) delivery of any documents required to be
delivered pursuant to Section 6.2 and Section 6.3 shall be deemed “material” and
the satisfaction of any requirement to pay money pursuant to a provision of this
Agreement shall be deemed “material”.

 

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES

 

7.1                               Buyer’s Representations.  Buyer represents and
warrants to Seller as follows:

 

7.1.1                     Buyer’s Authorization.  Buyer (a) is duly organized
(or formed), validly existing and in good standing under the Laws of its State
of organization, and (b) is

 

16

--------------------------------------------------------------------------------


 

authorized to execute this Agreement and consummate the Transaction and fulfill
all of its obligations hereunder and under all Closing Documents to be executed
by Buyer and such instruments, obligations and actions are valid and legally
binding upon Buyer, enforceable in accordance with their respective terms.  The
execution and delivery of this Agreement and all Closing Documents to be
executed by Buyer and the performance of the obligations of Buyer hereunder or
thereunder will not (x) result in the violation of any Law or any provision of
Buyer’s organizational documents, (y) conflict with any order of any court or
governmental instrumentality binding upon Buyer, or (z) conflict or be
inconsistent with, or result in any default under, any contract, agreement or
commitment to which Buyer is bound.

 

7.1.2                     Buyer’s Financial Condition.  No petition has been
filed by or against Buyer under the Federal Bankruptcy Code or any similar Laws.

 

7.1.3                     Patriot Act Compliance.  Other than any direct or
indirect member or shareholder of Buyer which is a publicly traded company,
neither Buyer nor any person, group, entity or nation that Buyer is acting,
directly or indirectly for, or on behalf of, is named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or is otherwise a banned or blocked
person, group, entity, or nation pursuant to any Law that is enforced or
administered by the Office of Foreign Assets Control, and Buyer is not engaging
in this Transaction, directly or indirectly, on behalf of, or instigating or
facilitating this Transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.  Buyer is not engaging in this Transaction,
directly or indirectly, in violation of any Laws relating to drug trafficking,
money laundering or predicate crimes to money laundering.  None of the funds of
Buyer have been or will be derived from any unlawful activity with the result
that the investment of direct or indirect equity owners in Buyer is prohibited
by Law or that the Transaction or this Agreement is or will be in violation of
Law.  Buyer has and will continue to implement procedures, and has consistently
and will continue to consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times
prior to the applicable Closing.

 

Buyer’s representations and warranties in this section shall survive the Closing
and not be merged therein.

 

7.2                               Seller’s Representations.  Seller represents
and warrants to Buyer as follows:

 

7.2.1                     Seller’s Authorization.  Seller (a) is duly organized
(or formed), validly existing and in good standing under the Laws of its State
of organization and, to the extent required by applicable Laws, the State in
which the Phase I Property and Phase IB Property is located, and (b) is
authorized to execute this Agreement and, subject to obtaining the approvals
described in Section 6.5(a), consummate the Transaction and fulfill all of its
obligations hereunder and under all Closing Documents to be executed by Seller
and such instruments, obligations and actions are valid and legally binding upon
Seller, enforceable in accordance with their respective terms.  The execution
and delivery of this Agreement and all Closing Documents to be executed by
Seller and the

 

17

--------------------------------------------------------------------------------


 

performance of the obligations of Seller hereunder or thereunder will not (x)
result in the violation of any Law or any provision of Seller’s organizational
documents, (y) conflict with any order of any court or governmental
instrumentality binding upon Seller, or (z) conflict or be inconsistent with, or
result in any default under, any contract, agreement or commitment to which
Seller is bound.

 

7.2.2                     Seller’s Financial Condition.  No petition has been
filed by Seller, nor has Seller received written notice of any petition filed
against Seller under the Federal Bankruptcy Code or any similar Laws.

 

7.2.3                     Patriot Act Compliance.  Other than any direct or
indirect member of Seller which is a publicly traded company, neither Seller nor
any person, group, entity or nation that Seller is acting, directly or
indirectly for, or on behalf of, is acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control and Seller is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.  Seller is not engaging in this Transaction, directly or
indirectly, in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering.  None of the funds of Seller
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Seller is prohibited by Law or
that the Transaction or this Agreement is or will be in violation of Law. 
Seller has and will continue to implement procedures, and has consistently and
will continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times prior to the
applicable Closing.

 

7.2.4                     Delivery of Documents.  Seller has requested that
Seller’s Property Manager give or otherwise make available to Buyer’s
Representatives all books, records, and other writings in such manager’s
possession related in any material way to the use, ownership or operation of the
Phase I Property and Phase IB Property, as applicable, other than Protected
Information.  To Seller’s Knowledge, the documents heretofore or hereafter
delivered or otherwise made available to Buyer’s Representatives prior to the
applicable Closing (a) include the documents (other than the Protected
Information) that are used by Seller in the day-to-day operation and management
of the Phase I Property and Phase IB Property, as applicable, and (b) are the
same documents (other than the Protected Information) that are reviewed by the
Seller’s Property Manager for reporting to Seller in connection with (i) the
performance by Seller of its fiduciary obligations to its clients and investors,
and (ii) the preparation of financial statements and reports submitted to the
clients and investors of Seller.

 

7.2.5                     Designated Representatives.  The Designated
Representatives include those individuals who are currently responsible for the
asset management of the Phase I Property and Phase IB Property and the
Transaction on behalf of Seller.

 

18

--------------------------------------------------------------------------------


 

7.2.6       Tenants of the Property.  As of the Effective Date, the only tenants
of the Phase I Property and Phase IB Property, as applicable, are the tenants in
Exhibit L attached hereto; provided, however, the foregoing is not intended (and
shall not be construed) as a representation by Seller of the parties that are in
actual possession of any portion of the Phase I Property and Phase IB Property,
as applicable.

 

7.2.7       Personal Property.  Except as set forth in Exhibit M attached
hereto, the personal property to be transferred to Buyer is free and clear of
liens, security interests and other encumbrances arising by, through or under
Seller, except as a result of instruments securing a loan that shall be paid in
full by Seller at or prior to the applicable Closing.

 

7.2.8       Rents.  No Rents or Leases have been assigned, transferred or
hypothecated by Seller, except by virtue of instruments securing a loan that
shall be paid in full by Seller at or prior the applicable Closing.

 

7.2.9       Third-Party Rights.  Other than as set forth in the Waiver of Rights
Under the Operating Agreement (attached at the end of this Agreement) which
shall be executed and delivered on or before the Effective Date,  Seller has not
entered into any agreements currently in effect pursuant to which Seller has
granted any rights of first refusal to purchase all or any part of the Phase I
Property and Phase IB Property, options to purchase all or any part of the Phase
I Property and Phase IB Property or other rights whereby any individual or
entity has the right to purchase all or any part of the Phase I Property and
Phase IB Property (except for any options to purchase the Phase I Property and
Phase IB Property, as applicable, or a portion thereof that may be contained in
any of the Leases and except as waived herein).

 

7.2.10     Seller’s Knowledge Representations.  To Seller’s Knowledge:

 

(a)           Except as listed in Exhibit M attached hereto, Seller has not
received any written notice of any current or pending litigation against Seller
or the Phase I Property and Phase IB Property, as applicable (including, without
limitation, any condemnation proceedings) which would, in the reasonable
judgment of Seller, adversely affect the Phase I Property and Phase IB Property,
as applicable.

 

(b)           Seller has not entered into or assumed any contracts, equipment
leases or other agreements affecting the Phase I Property and Phase IB Property,
as applicable, which will be binding upon Buyer after the applicable Closing
other than (i) the Contracts listed in Exhibit B attached hereto, (ii) the
Leases, and (iii) liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record.

 

(c)           Except for defaults cured on or before the applicable Closing Date
and except as listed in Exhibit M attached hereto, Seller has not received any
written notice of default under the terms of any of the Contracts.

 

(d)           Except for violations cured or remedied on or before the
applicable Closing Date and except as listed in Exhibit M attached hereto,
Seller has not

 

19

--------------------------------------------------------------------------------


 

received any written notice from any governmental authority of any violation of
any Law applicable to the Phase I Property and Phase IB Property, as applicable.

 

(e)           The rent roll attached as Exhibit L (the “Rent Roll”), is true,
correct and complete in all material respects as of the date hereof and the
updated Rent Roll delivered at the applicable Closing will contain the same
categories of information as Exhibit L and be true, correct and complete in all
material respects as of the date thereof; provided, however, for the purposes
hereof, the Rent Roll shall only be deemed to be materially inaccurate or
incorrect if it is inaccurate or incorrect by more than 5% of the gross monthly
income for the Phase I Property and Phase IB Property, as applicable, as set
forth therein.

 

(f)            Except as disclosed in the Title Commitment and except as listed
in Exhibit M attached hereto, Seller has not received any written notice from
any governmental agency that any special assessments are pending, noted or
levied against the Phase I Property and Phase IB Property, as applicable.

 

(g)           Seller is not a party to any voluntary or involuntary proceeding
under any applicable Laws relating to the insolvency, bankruptcy, moratorium or
other Laws affecting creditor’ rights.

 

7.3          General Provisions.

 

7.3.1       Seller’s Warranties Deemed Modified.  To the extent that Buyer is
deemed to know prior to the expiration of the Due Diligence Period that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such Seller’s
Warranties shall be deemed modified to reflect Buyer’s deemed knowledge.

 

7.3.2       Breach of Warranties prior to Closing.  If after the expiration of
the Due Diligence Period but prior to the applicable Closing, either Buyer or
Seller obtains actual knowledge that any of the representations or warranties
made herein are untrue, inaccurate or incorrect in any material respect, such
party shall give the other party written notice thereof within five (5) Business
Days of obtaining such knowledge (but, in any event, prior to the applicable
Closing).  In the event of any breach of a Seller Warranty, Seller shall have
the right to cure such misrepresentation or breach prior to the applicable
Closing Date.  The untruth, inaccuracy or incorrectness of Seller’s Warranties
shall be deemed material for all purposes of this Agreement only if Buyer’s
aggregate damages resulting from the untruth, inaccuracy or incorrectness of
Seller’s Warranties are reasonably estimated to exceed $100,000.00.  If any of
Seller’s Warranties are untrue, inaccurate or incorrect but are not, in the
aggregate, untrue, inaccurate or incorrect in any material respect as set forth
herein, Buyer shall be deemed to waive such misrepresentation or breach of
warranty, and Buyer shall be required to consummate the Transaction without any
reduction of or credit against the Purchase Price.

 

7.3.3       Survival; Limitation on Seller’s Liability.  Seller’s Warranties
shall survive the applicable Closing and not be merged therein for a period of
two hundred seventy (270) days following the Closing Date with respect to the
Phase I Property and the Closing Date with respect to the Phase IB Property, as
applicable, and Seller shall only be liable to Buyer hereunder for a breach of a
Seller’s Warranty with respect to

 

20

--------------------------------------------------------------------------------


 

which Seller receives a written notice of a claim from Buyer on or before the
two hundred seventy (270th) day after the applicable Closing Date. 
Notwithstanding the foregoing, however, if the Closing with respect to the Phase
I Property and the Closing with respect to the Phase IB Property, as applicable,
occurs, Buyer hereby expressly waives, relinquishes and releases any rights or
remedies available to it at law, in equity, under this Agreement or otherwise,
including any claim against Seller for damages that Buyer may incur, as the
result of any of Seller’s Warranties being untrue, inaccurate or incorrect if
(a) Buyer is deemed to know that any Seller’s Warranties were untrue, inaccurate
or incorrect at the time of the applicable Closing, or (b) the untruth,
inaccuracy or incorrectness of such Seller’s Warranties is not material.

 

7.3.4       Survival.  The provisions of this Section 7.3 shall survive each
Closing (and not be merged therein) or any earlier termination of this
Agreement.

 

7.3.5       Reliance on Property Manager.

 

(a)           Notwithstanding anything to the contrary contained herein, Buyer
hereby expressly waives, relinquishes and releases any rights or remedies
available to it at law, in equity, under this Agreement or otherwise, including
any claim against Seller for damages that Buyer may incur, as the result of any
of the Specified Seller’s Warranties (defined below) being untrue, inaccurate or
incorrect if the untruth, inaccuracy or incorrectness of such Specified Seller’s
Warranties results from Property Manager having provided untrue, inaccurate or
incorrect information to Seller, based on Property Manager’s knowledge (defined
below) and the breach of any Specified Seller’s Warranties as a result of
Property Manager having provided untrue, inaccurate or incorrect information to
Seller, based on Property Manager’s knowledge (defined below) shall not be a
default under this Agreement.

 

(b)           “Specified Seller’s Warranties” shall mean those Seller’s
Warranties contained in Sections 7.2.6 and 7.2.10(a) - (e).

 

(c)           “Property Manager’s knowledge” shall refer only to the knowledge
of Salil Sheth and Brenda Cioce exercising the care, skill, prudence and
diligence required under the Apartment Management Agreement between Overlook
Ridge Phase I, LLC and Roseland Management Company, L.L.C., dated September 30,
2005 and Apartment Management Agreement between Overlook Ridge Phase IB, LLC and
Roseland Management Company, L.L.C., dated May 22, 2008. Property Manager has
advised Seller that Salil Sheth and Brenda Cioce are employed by Property
Manager, have the most knowledge of the operations of the Phase I Property and
Phase IB Property and have primary responsibility for the property management of
Phase I Property and Phase IB Property (collectively, the “Designated Property
Manager Representatives”).  The foregoing shall not be construed to impose upon
the Designated Property Manager Representatives any duty in excess of the duties
required of the Property Manager under that certain Apartment Management
Agreement between Overlook Ridge Phase I, LLC and Roseland Management Company,
L.L.C., dated September 30, 2005, with respect to the Specified Seller’s
Warranties relating to the Phase I Property, and

 

21

--------------------------------------------------------------------------------


 

Apartment Management Agreement between Overlook Ridge Phase IB, LLC and Roseland
Management Company, L.L.C., dated May 22, 2008, with respect to the Specified
Seller’s Warranties relating to the Phase IB Property.  There shall be no
personal liability on the part of the Designated Property Manager
Representatives arising out of any of the Specified Seller’s Warranties.

 

ARTICLE 8 - COVENANTS

 

8.1          Contracts, Title Instruments, and Leases.

 

(a)           Without Buyer’s prior consent, between the Effective Date and the
applicable Closing Seller shall not (i) extend, renew, replace or otherwise
modify any Contract or enter into any new service contract or agreement, or
(ii) execute any instrument which affects title to the Phase I Property and
Phase IB Property, as applicable. Seller shall furnish Buyer with a copy of the
proposed agreement which shall contain such information reasonably necessary to
enable Buyer to make informed decisions with respect to the advisability of the
proposed transaction.  If Buyer fails to object in writing to any such agreement
within five (5) Business Days after receipt thereof, Buyer shall be deemed to
have approved the terms of the proposed transaction.  Buyer’s consent shall not
be unreasonably withheld, conditioned or delayed with respect to any such
transaction that is proposed prior to the expiration of the Due Diligence
Period.  Buyer, in its sole and absolute discretion, shall be entitled to grant
or withhold its consent with respect to any such transaction that is proposed
between the expiration of the Effective Date and the applicable Closing.

 

(b)           Between the Effective Date and the applicable Closing, Seller
shall not change its current leasing or management practices without the prior
written approval of Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed.  In connection with new leases or renewals, Seller may
offer tenants no more than one month’s rent concession without Buyer’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Seller shall provide Buyer with information outlining any such proposed changes
to such leasing or management practices, and Buyer shall have five (5) Business
Days to provide written approval or disapproval of such proposed changes;
provided, however, failure of Buyer to respond within such five (5) Business Day
period shall be deemed to constitute approval of such proposed changes.  Between
the Effective Date and the applicable Closing, Seller will cause vacant
apartment units at the Phase I Property and Phase IB Property, as applicable, to
be “made ready” for reletting and occupancy in accordance with Seller’s current
standards and timetable for turning units over.  It is not the intention of
Seller to have all of the vacant units “made ready” as of the applicable Closing
Date, but only those units that would have been “made ready” in the ordinary
course of business.

 

(c)           Seller shall have the right, but not the obligation, to enforce
the rights and remedies of the landlord under any Lease in a manner consistent
with its past practices, including without limitation, to apply all or any
portion of any security deposits then held by Seller toward any loss or damage
incurred by Seller

 

22

--------------------------------------------------------------------------------


 

by reason of any defaults by tenants, and the exercise of any such rights or
remedies shall not affect the obligations of Buyer under this Agreement or
entitle Buyer to a reduction in, or credit or allowance against, the Purchase
Price or give rise to any other claim on the part of Buyer.

 

(d)           Intentionally Deleted.

 

(e)           On or before the applicable Closing, Seller shall terminate any
management agreements currently in effect with respect to the Phase I Property
and Phase IB Property, as applicable, at the sole cost and expense of Seller. 
In addition, if Buyer requests in writing prior to the expiration of the Due
Diligence Period to have any other Contracts terminated, Seller shall use
commercially reasonable efforts to terminate such Contracts effective as of the
applicable Closing Date; provided, however, in no event shall Seller be required
by the foregoing to pay any sums (or incur any other liability) to the other
parties to said Contracts in connection therewith.  If Seller is unable to so
terminate the aforementioned Contracts effective as of the applicable Closing
Date, then Seller shall assign and Buyer shall assume the same at the applicable
Closing in accordance with the terms of this Agreement and the Assignment
Agreement.

 

8.2          Maintenance of Property.  Except to the extent Seller is relieved
of such obligations by Article 10, between the Effective Date and the applicable
Closing, Seller shall operate and maintain the Phase I Property and Phase IB
Property, as applicable, in a manner consistent with Seller’s past practices
with respect to the Phase I Property and Phase IB Property, as applicable;
provided, however, Seller shall not be obligated to perform any capital
improvements or any deferred maintenance repairs.  Buyer hereby agrees that,
except for breaches of this Section 8.2, Buyer, shall accept the Phase I
Property and Phase IB Property, as applicable, subject to, and Seller shall have
no obligation to cure, (a) any violations of Laws, or (b) any physical
conditions which would give rise to violations of Laws, whether the same now
exist or arise prior to applicable Closing.  Between the Effective Date and the
Closing, Seller will advise Buyer of any written notice Seller receives after
the Effective Date from any governmental authority of the violation of any Laws
regulating the condition or use of the Phase I Property and Phase IB Property,
as applicable.

 

8.3          Brokers.  Seller and Buyer expressly acknowledge that Seller’s
Broker has acted as the exclusive broker with respect to the Transaction and
with respect to this Agreement.  Seller shall pay any brokerage commission due
to Seller’s Broker in accordance with the separate agreement between Seller and
Seller’s Broker.  Seller agrees to hold Buyer harmless and indemnify Buyer from
and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) suffered or incurred by Buyer as a result of any
claims by Seller’s Broker or any other party claiming to have represented Seller
as broker in connection with the Transaction.  Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction.  The provisions
of this section shall survive each Closing (and not be merged therein) or the
earlier termination of this Agreement.

 

23

--------------------------------------------------------------------------------


 

8.4          Tax Protests; Tax Refunds and Credits.  Seller shall have the right
to control the progress of and to make all decisions with respect to any contest
of the real estate taxes and personal property taxes for the Phase I Property
and Phase IB Property, as applicable, due and payable during the tax year in
which applicable Closing occurs (the “Closing Tax Year”) and all tax years prior
to the Closing Tax Year, provided Seller shall keep Buyer reasonably informed
regarding the status of any contest with respect to the taxes attributable to
the Closing Tax Year.  Buyer shall have the right to control the progress of and
to make all decisions with respect to any contest of the real estate taxes and
personal property taxes for the Phase I Property and Phase IB Property, as
applicable, due and payable during all years subsequent to the Closing Tax
Year.  To the extent any real estate or personal property tax refunds or credits
are received after the applicable Closing with respect to the Phase I Property
and Phase IB Property, as applicable, and such refunds or credits are
attributable to real estate and personal property taxes paid for any tax year
prior to the Closing Tax Year, Seller shall be entitled to the entirety of such
refunds and credits (except to the extent due to any past or present tenant of
the Phase I Property and Phase IB Property, as applicable).  To the extent any
such refunds or credits are attributable to real estate and personal property
taxes paid during the Closing Tax Year, such amounts shall be prorated between
the parties in the manner provided in Section 5.2, less costs incurred in
obtaining such refund or credit and any amounts due to any past or present
tenant of the Phase I Property and Phase IB Property, as applicable.  The
provisions of this section shall survive each Closing (and not be merged
therein).

 

8.5          Publicity.  Seller and Buyer each hereby covenant and agree that
(a) prior to the applicable Closing neither Seller nor Buyer shall issue any
press release or similar public statement with respect to the Transaction or
this Agreement (a “Press Release”) without the prior consent of the other,
except to the extent required by applicable Law, and (b) after the applicable
Closing, any Press Release issued by either Seller or Buyer shall be subject to
the review and approval of both parties (which approval shall not be
unreasonably withheld, conditioned or delayed and such response shall be
provided within two (2) Business Days after submission of a draft of the Press
Release to the other party for review), except to the extent required by
applicable Law.  If either Seller or Buyer is required by applicable Law to
issue a Press Release, such party shall, at least two (2) Business Days prior to
the issuance of the same, deliver a copy of the proposed Press Release to the
other party for its review.  The provisions of this section shall survive each
Closing (and not be merged therein) or the earlier termination of this
Agreement.

 

8.6          Confidentiality.

 

(a)           Buyer shall hold, and shall cause the other Buyer’s
Representatives and any prospective investors in Buyer to hold in strict
confidence and not disclose to any other person without the prior written
consent of Seller:  (i) the terms of the Agreement, (ii) unless and until the
applicable Closing occurs, any of the information in respect of the Phase I
Property and Phase IB Property, as applicable, delivered or made available to
any Buyer’s Representatives, and (iii) the identity of any direct or indirect
owner of any beneficial interest in Seller.  In the event the applicable Closing
does not occur or this Agreement is terminated, Buyer shall promptly return to
Seller all copies of documents containing any of such information without
retaining any copy thereof or extract therefrom.  Notwithstanding the foregoing,
Buyer may disclose such information

 

24

--------------------------------------------------------------------------------


 

(A) on a need-to-know basis to its employees, agents, consultants, and members
of professional firms serving it or potential lenders or investors, or (B) as
may be required in order to comply with applicable Laws or a court order, or
(C) to the extent that such information is a matter of public record.  Buyer
hereby agrees to indemnify, defend, and hold each of the Seller Parties free and
harmless from and against any and all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) arising out of or resulting from
the breach of the terms of this section.

 

(b)           Seller shall hold, and shall cause the officers, directors,
employees, agents and representatives of Seller to hold, in strict confidence
and not disclose to any other person without the prior written consent of Buyer,
(i) the terms of this Agreement, and (ii) the identity of Buyer and any direct
or indirect owner of any beneficial interest in Buyer. Notwithstanding anything
to the contrary hereinabove set forth, Seller may disclose such information
(A) on a need-to-know basis to its affiliates, the employees of Seller or its
affiliates, or members of professional firms serving Seller or its affiliates,
or (B) as any governmental agency may require in order to comply with applicable
Laws or a court order, or (C) to the extent that such information is a matter of
public record.  Seller hereby agrees to indemnify, defend, and hold each of the
Buyer free and harmless from and against any and all Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) arising out of or
resulting from the breach of the terms of this section.

 

(c)           The provisions of this section shall survive each Closing (and not
be merged therein) or earlier termination of this Agreement.

 

8.7          Delivery of Information Regarding Compliance.  No later than the
expiration of the Due Diligence Period, Buyer agrees to provide documentation
reasonably necessary or desirable for Seller to verify that the representations
and warranties made in Section 7.1.3 are true, accurate and complete, which
documentation shall include, without limitation, information regarding the
ownership of Buyer and a list of any person or entity that directly or
indirectly owns more than a 25% interest in Buyer.  In addition, if after review
of such information Seller determines that it needs additional information
regarding the owners of Buyer, Buyer agrees to provide Seller with the Social
Security number, FEIN number, or a copy of the passport, as applicable, for each
such person or entity or such other information that Seller requires in lieu
thereof.  Notwithstanding any provision in this Agreement to the contrary,
Seller may disclose such information, without notice to Buyer, to any government
agency or regulators in connection with any regulatory examination or if Seller
reasonably believes that such disclosure is required by Law or its regulatory
compliance policies.

 

8.8          Conversion.  To the extent that similar restrictions have not been
previously recorded against the Phase IB Property, the Deed for the Phase IB
Property will contain the restrictions regarding condominium use set forth on
Exhibit O attached hereto.

 

8.9.         Audit Cooperation. Buyer has advised Seller that Buyer must comply
with Securities and Exchange Commission Regulations S-X (17 C.F.R. § Part 210)
(“Regulations S-X”), including, but not limited to, Item 3-14.  In connection
with Buyer’s compliance with

 

25

--------------------------------------------------------------------------------


 

Regulation S-X, Seller shall (a) provide or make available to Buyer for review
and, as necessary, copying, operating statements and other operating information
(excluding Protected Information), to the extent not provided or made available
to Buyer prior to or in connection with the applicable Closing and (b) provide
access to any of Property Manager’s personnel involved with the financial
reporting of the Phase I Property and Phase IB Property, as applicable, at no
expense to Seller and at reasonable times and places for a period of ninety (90)
days following the applicable Closing.

 

ARTICLE 9 - DEFAULTS

 

9.1          Seller’s Remedies for Buyer Defaults.  If, (i) on the applicable
Scheduled Closing Date Buyer fails to deliver the balance of the Purchase Price
in accordance with Sections 2.3 and 6.1, and fails to cure the same within two
(2) Business Days after the Scheduled Closing Date, or (ii) on or before the
Scheduled Closing Date Buyer is in default of any of its other material
obligations hereunder or any of Buyer’s representations or warranties are, in
the aggregate, untrue, inaccurate or incorrect in any material respect, and any
such circumstance described in this clause (ii) continues for five (5) Business
Days after written notice (which written notice shall detail such default or
breach), then Seller shall have the right to elect as its sole and exclusive
remedy, to (a) terminate this Agreement by written notice to Buyer, promptly
after which the Deposit shall be paid to Seller as liquidated damages and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive the default or breach and proceed to close the
Transaction.  Seller and Buyer have discussed the possible consequences to
Seller in the event that the applicable Closing does not occur by reason of any
of the events described in this section.  The parties agree that it would be
impractical or extremely difficult to determine the actual damages to Seller in
such event and that a reasonable estimate of such damages is an amount equal to
the Deposit. For purposes of (ii) above, delivery of any documents required to
be delivered pursuant to Section 6.3 shall be deemed a “material obligation” and
the satisfaction of any requirement to pay money pursuant to a provision of this
Agreement shall be deemed a “material obligation”.

 

9.2          Buyer’s Remedies for Seller Defaults.  If, on or before the
applicable Scheduled Closing Date, Seller is in default of any of its material
obligations hereunder, or any of Seller’s Warranties are, in the aggregate,
untrue, inaccurate or incorrect in any material respect, and any such
circumstance described in this sentence continues for five (5) Business Days
after written notice but, with respect to the Closing for the Phase I Property,
in no event later than the Closing Date for the Phase I Property (which written
notice shall detail such default or breach), then Buyer shall have the right to
elect, as its sole and exclusive remedy, to (a) terminate this Agreement by
written notice to Seller, promptly after which the Deposit shall be returned to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (b) waive the default or breach and proceed to close the
Transaction, or (c) seek specific performance of this Agreement by Seller
provided, however, (i) in the event specific performance is unavailable as a
result of Seller’s intentional acts and Buyer thereafter elects to terminate
this Agreement or (ii) in the event that Seller elects to terminate this
Agreement pursuant to (a) above as a result of a Seller default arising from
fraud, Buyer shall be entitled to seek reimbursement from Seller for

 

26

--------------------------------------------------------------------------------


 

its actual third party due diligence costs and expenses incurred in connection
with the Transaction in an amount not to One Million Five Hundred Thousand and
no/100 Dollars ($1,500,000.00) as full liquidated damages.  As a condition
precedent to Buyer exercising any right it may have to bring an action for
specific performance hereunder, Buyer must commence such an action within ninety
(90) days after the occurrence of Seller’s default.  Buyer agrees that its
failure to timely commence such an action for specific performance within such
ninety (90) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Phase I Property and Phase IB
Property, as applicable.

 

9.3          Indemnity Obligations.  Notwithstanding any provision in this
Agreement to the contrary, in no event shall the provisions of this Article 9
limit the rights of either party against the other party due to the other
party’s obligation to indemnify such party in accordance with this Agreement or
the damages recoverable pursuant to such indemnification obligations.  This
section shall survive each Closing (and not be merged therein) or the earlier
termination of this Agreement.

 

ARTICLE 10 - CASUALTY/CONDEMNATION

 

10.1        Right to Terminate.  If, after the Effective Date, (a) any portion
of the Phase I Property and Phase IB Property, as applicable, is taken by
condemnation or eminent domain (or is the subject of a pending taking), or
(b) any portion of the Phase I Property and Phase IB Property, as applicable, is
damaged or destroyed (excluding routine wear and tear and damage caused by any
Buyer’s Representative), Seller shall notify Buyer in writing of such fact
promptly after obtaining knowledge thereof.  If the Phase I Property and Phase
IB Property, as applicable, is the subject of a Major Casualty/Condemnation (as
hereinafter defined) that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than ten (10) Business Days after the giving of Seller’s notice, and the
applicable Scheduled Closing Date shall be extended, if necessary, to provide
sufficient time for Buyer to make such election.  The failure by Buyer to
terminate this Agreement within such ten (10) Business Day period shall be
deemed an election not to terminate this Agreement.  If this Agreement is
terminated pursuant to this section, the Deposit shall be returned to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement.  For the purposes of this Agreement, “Major Casualty/Condemnation”
shall mean any casualty, condemnation proceedings, or eminent domain proceedings
if (i) the portion of the Phase I Property and Phase IB Property, as applicable,
that is the subject of such casualty or such condemnation or eminent domain
proceedings has a value in excess of ONE MILLION FIVE HUNDRED THIRTY ONE
THOUSAND TWO HUNDRED FIFTY DOLLARS ($1,531,250.00) with respect to the Phase I
Property or TWO MILLION ONE HUNDRED NINETY EIGHT THOUSAND SEVEN HUNDRED FIFTY
DOLLARS ($2,198,750.00) with respect to the Phase IB Property, as reasonably
determined by Seller, or (ii) any casualty is an uninsured casualty and Seller,
in its sole and absolute discretion, does not elect to cause the damage to be
repaired or restored or give Buyer a credit at the applicable Closing for such
repair or restoration.

 

10.2        Allocation of Proceeds and Awards.  If a condemnation or casualty
occurs after the Effective Date and this Agreement is not terminated as
permitted pursuant to the terms of

 

27

--------------------------------------------------------------------------------


 

Section 10.1, then this Agreement shall remain in full force and effect, Buyer
shall acquire the remainder of the Phase I Property and Phase IB Property, as
applicable, upon the terms set forth herein.  Any awards or proceeds from the
condemning authority or Seller’s insurance company, as the case may be (the
“Casualty/Condemnation Proceeds”) shall be allocated between Buyer and Seller as
follows:  (a) Seller shall be entitled to be reimbursed from the
Casualty/Condemnation Proceeds for (i) all costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred by Seller in
connection with negotiating the settlement of such award or proceeds,
(ii) proceeds of any rental loss, business interruption or similar insurance, or
other compensation or loss of use, that are allocable to the period prior to the
applicable Closing Date, and (iii) the reasonable and actual costs incurred by
Seller in physically stabilizing the Phase I Property and Phase IB Property, as
applicable, following a casualty; and (b) Buyer shall be entitled to (i) the
balance of the Casualty/Condemnation Proceeds, and (ii) a credit from Seller
equal to Seller’s deductible with respect to a casualty, if the same is an
insured casualty. In the event that Casualty/Condemnation Proceeds are not
available prior to applicable Closing, the rights to that portion of the
Casualty/Condemnation Proceeds described in (b) shall be assigned to Buyer at
the applicable Closing.

 

10.3        Insurance.  Seller shall maintain the property insurance coverage
currently in effect for the Phase I Property and Phase IB Property, as
applicable, or comparable coverage, through the applicable Closing Date.

 

10.4        Waiver.  The provisions of this Article 10 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 10.

 

ARTICLE 11 - MISCELLANEOUS

 

11.1        Buyer’s Assignment.

 

(a)           Buyer shall not assign this Agreement or its rights hereunder
without the prior written consent of Seller, which consent Seller may grant or
withhold in its sole and absolute discretion, and any such attempted assignment
shall be null and void ab initio.  Any transfer, directly or indirectly, of any
stock, partnership interest or other ownership interest in Buyer shall
constitute an assignment of this Agreement; provided, however, the foregoing
shall not be construed to prohibit the transfer of stock in a publicly traded
company. Notwithstanding the foregoing terms of this paragraph (a), Buyer shall
have the right to assign this Agreement to one or more affiliate entities that
are controlled by, controls or is under common control with Buyer, without
Seller’s prior consent, provided that such assignment complies with the terms of
paragraph (b) of this section

 

(b)           In the event Buyer intends to assign its rights hereunder, Buyer
shall send Seller written notice of its request at least five (5) Business Days
prior to the applicable Scheduled Closing Date, which notice shall include the
legal name and structure of the proposed assignee and Buyer shall provide Seller
any other information that Seller may reasonably request with respect to the
proposed assignee.  Notwithstanding any provision in this Agreement to the
contrary:

 

28

--------------------------------------------------------------------------------


 

(i)            Any permitted assignment by Buyer shall not relieve Buyer of any
of its obligations and liabilities hereunder, nor shall any such assignment
alter, impair or relieve such assignee from the waivers, acknowledgements and
agreements of Buyer set forth herein, including those set forth in Section 4.2,
Article 7 and Article 8, all of which will be binding upon any assignee of
Buyer.

 

(ii)           No transfer by Buyer of any interest in this Agreement and no
transfers of direct or indirect interests in Buyer shall be permitted if the
same would cause the representations and warranties made in Section 7.1 or
Section 11.13 to be untrue, inaccurate or incomplete and Buyer covenants to
cooperate with Seller’s requests to provide the information required by
Section 8.7 and other documentation reasonably necessary or desirable for Seller
to verify that such representations and warranties are true, accurate and
complete at all times prior to the applicable Closing.  If Buyer fails to
provide the requested documentation to Seller at least ten (10) Business Days
prior to the Scheduled Closing Date, then Seller shall have the right, at its
election, to postpone the applicable Scheduled Closing Date for a reasonable
period until such verification has been made.

 

11.2        Survival/Merger.  Except for the provisions of this Agreement which
are explicitly stated to survive each Closing, (a) none of the terms of this
Agreement shall survive the applicable Closing, and (b) the delivery of the
Purchase Price, the Deed and the other Closing Documents and the acceptance
thereof shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Buyer and Seller to be performed hereunder
with respect to the Phase I Property or Phase IB Property, which is the subject
of the applicable Closing.

 

11.3        Integration; Waiver.  This Agreement embodies and constitutes the
entire understanding between the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement.  Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument.  No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

 

11.4        Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State in which the Phase I Property and Phase
IB Property is located.

 

11.5        Captions Not Binding; Exhibits.  The captions in this Agreement are
inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof.  All Exhibits attached hereto
shall be incorporated by reference as if set out herein in full.

 

29

--------------------------------------------------------------------------------


 

11.6        Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

11.7        Severability.  If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

 

11.8        Notices.  Any notices or other communications under this Agreement
must be in writing, and shall be deemed duly given or made at the time and on
the date when received by e-mail transmittal of pdf files or similar electronic
means or when personally delivered as shown on a receipt therefor (which shall
include delivery by a nationally recognized overnight delivery service) to the
address for each party set forth below.  Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

 

IF TO BUYER:

 

Mack-Cali Realty Acquisition Corp.

343 Thornall Street

Edison, NJ 08837

Attention:  Mitchell E. Hersh,

President and Chief Executive Officer

Telephone #:  737-590-1040

E-Mail Address: mhersh@mack-cali.com

 

COPY TO:

 

Mack-Cali Realty Acquisition Corp.

343 Thornall Street

Edison, NJ 08837

Attention:  Roger W. Thomas,

EVP and General Counsel

Telephone #:  737-590-1010

E-Mail Address: Rthomas@mack-cali.com

 

COPY TO:

 

Roseland Property Company

233 Canoe Brook Road

Short Hills, New Jersey 07078

Attention:  Ivan Baron

Telephone #: (973) 218-2335

Facsimile #: (973) 218-0965

E-Mail Address:  baron@roselandproperty.com

 

30

--------------------------------------------------------------------------------


 

IF TO SELLER:

 

Overlook Ridge Phase I, L.L.C

Overlook Ridge Phase IB, L.L.C.

c/o Prudential Real Estate Investors

Two Prudential Plaza

180 North Stetson Street, Suite 3275

Chicago, Illinois  60601-6716

Attention:  Collete English Dixon

Telephone #:  (312) 861-4440

E-Mail Address:  collete.english-dixon@prudential.com

 

COPY TO:

 

Prudential Real Estate Investors

7 Giralda Farms

Madison, New Jersey  07940

Attention:  Jeremy S. Keenan, Esq.

Telephone #:  (973) 734-1420

E-Mail Address:  jeremy.keenan@prudential.com

 

COPY TO:

 

Tom Smith

Prudential Real Estate Investors

3348 Peachtree Road, Suite 1100

Atlanta, Georgia  30326

Attention: Tom Smith

Telephone #: (404) 704-3810

E-Mail Address: tom.smith@prudential.com

 

COPY TO:

 

Lewis and Roca LLP

40 N. Central Avenue, Suite 1900

Phoenix, Arizona 85004

Attention:  Amy Altshuler

Telephone #:  602.262.0205

Telecopy #:  602.734.3788

E-Mail Address:  aaltshuler@lrlaw.com

 

31

--------------------------------------------------------------------------------


 

11.9        Counterparts; Electronic Signatures.  This Agreement may be executed
in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement. 
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing.  Each party agrees to promptly deliver
an execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.

 

11.10      No Recordation.  Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument against the Phase I
Property and Phase IB Property, as applicable, or any portion thereof in
connection herewith, and (b) to indemnify Seller against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller by reason of the filing by Buyer of such notice of pendency or other
instrument.  Notwithstanding the foregoing, if the same is permitted pursuant to
applicable Laws, Buyer shall be entitled to record a notice of lis pendens if
Buyer is entitled to seek (and is actually seeking) specific performance of this
Agreement by Seller in accordance with the terms of Section 9.2.

 

11.11      Additional Agreements; Further Assurances.  Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction;
provided, however, the execution and delivery of such documents shall not result
in any additional liability or cost to the executing party.

 

11.12      Construction.  The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.

 

11.13      ERISA.  Each of Seller and Buyer hereby represents, warrants and
covenants that, as of the date hereof and as of the applicable Closing Date, it
is not (i) an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, (ii) a “plan” as defined in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is subject to Section 4975
of the Code, or (iii) an entity deemed to hold “plan assets” of any such
employee benefit plan or plan.  In addition, each of Seller and Buyer
represents, warrants and covenants that it is not a “governmental plan” as
defined in Section 3(32) of ERISA and is not subject to State statutes
regulating investments of and fiduciary obligations with respect to government
plans which would be violated by the transactions contemplated by this
Agreement.

 

11.14      Time of Essence.  Time is of the essence with respect to the
applicable Closing and all of the provisions of this Agreement.

 

11.15      WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PHASE I
PROPERTY, THE PHASE IB PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER
HEREUNDER.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE EACH CLOSING (AND NOT
BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

 

32

--------------------------------------------------------------------------------


 

11.16      RELEASES.  WITH RESPECT TO ANY RELEASE SET FORTH IN THIS AGREEMENT
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH
RELEASE.

 

11.17      1031 Exchange.  Seller acknowledges that Buyer may desire to effect a
tax-deferred like-kind exchange with respect to its purchase of the Phase I
Property and Phase IB Property, as applicable, pursuant to Section 1031 of the
Internal Revenue Code and any similar provisions of State or local Law (an
“Exchange”).  Subject to the terms and provisions of this section, Seller shall
reasonably cooperate with Buyer in effecting any Exchange; provided, however, in
no event shall Seller be required to incur any delays, expenses or risk of
ownership, title or conveyance in connection with such cooperation. In
connection with any Exchange, Buyer shall be entitled to assign its rights (but
not its obligations) under this Agreement to a designated intermediary
notwithstanding any other terms of this Agreement; it being understood that any
such assignment or assignments (and the related Exchanges) may be structured so
as to separately apply to each of the Phase I Property and the Phase IB
Property. Any Exchange will be structured by Buyer at its sole cost and expense
such that Seller will have no obligation to acquire or enter into the chain of
title to any property other than the Phase I Property and Phase IB Property, as
applicable.  Seller shall not be responsible for compliance with or be deemed to
have warranted to Buyer that any Exchange in fact complies with Section 1031 of
the Internal Revenue Code.  Seller shall have the right to review and approve
any documents to be executed by Seller in connection with any Exchange;
provided, however, such approval shall not be unreasonably withheld, conditioned
or delayed.  Seller shall have no obligation to execute any documents or to
undertake any action by which Seller would or might incur any liability or
obligation not otherwise provided for in the other provisions of this
Agreement.  Neither the conveyance of title to the Phase I Property and Phase IB
Property, as applicable, to Buyer’s designated intermediary (or designees
thereof), or qualified exchange accommodation title holder (if applicable), nor
the Exchange shall modify the representations, warranties and covenants of Buyer
or Seller under this Agreement or the survival thereof pursuant to this
Agreement in any respect, nor shall any such conveyance or Exchange result in a
release of Buyer with respect to such representations, warranties and/or
covenants.  At Buyer’s request, the Deed(s) and the other Closing Documents
shall be executed by and run in favor of Buyer’s designated intermediary or
qualified exchange accommodation title holder or one or more designees thereof;
provided, however, Buyer shall remain obligated to Seller for any obligation to
Seller under such Closing Documents.  The applicable Scheduled Closing Date
shall not be extended as a result of any Exchange.  Buyer hereby agrees to
indemnify and hold Seller harmless from and against any and all Liabilities
arising from any Exchange (other than what would have been applicable under this
Agreement without such Exchange), which indemnification agreement shall
expressly survive the applicable Closing and not be merged therein.  Buyer
further acknowledges that any Exchange is at the request and initiation of Buyer
and that Buyer is relying solely upon the advice and counsel of professionals of
the Buyer’s choice in structuring, executing and consummating any Exchange

 

11.18      Separate Closings.  The parties intend to conduct a separate closing
on the applicable Scheduled Closing Date for each of the Phase I Property and
the Phase IB Property.  For the sake of clarity: (i) references in this
Agreement to Closing, Closing Date, Scheduled Closing Date, and Transactions
shall be deemed to mean the applicable event with respect to

 

33

--------------------------------------------------------------------------------


 

each of the Phase I Property or Phase IB Property and the transaction related
thereto and unless the context required a different interpretation, this
Agreement shall be construed as if it is separately applied to each of the Phase
I Property and the Phase I B Property; (ii) without limiting the generality of
the foregoing, the provisions of Section 4.2.2 and 4.2.3 of this Agreement shall
only be applicable to the Phase I Property from and after the closing of the
Phase I Property and to the Phase IB Property from and after the Closing of the
Phase IB Property; (iii)  if the Closing of the Phase I Property occurs, then
any rights to terminate this Agreement shall only apply to the remaining rights
and obligations with respect to the Phase IB Property; (iv) in the event this
Agreement is terminated prior to the Closing of the Phase I Property, then any
such termination shall be applicable to both the Phase I Property and the Phase
I B Property; (v) if the Closing of the Phase I Property occurs, thereafter any
termination with respect to the Phase IB Property shall not affect any rights or
obligations as to the Phase I Property, all of which shall continue in full
force and effect .

 

[Remainder of page intentionally blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed under seal to be effective as of the day and year first above written.

 

 

SELLER:

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Marshall Tycher

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Marshall Tycher

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

BUYER:

 

 

 

MACK-CALI REALTY ACQUISITION CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

35

--------------------------------------------------------------------------------


 

WAIVER OF  RIGHTS UNDER OPERATING AGREEMENT

 

(Overlook Ridge Phase I, L.L.C.)

 

Overlook Ridge Phase I Holdings, L.L.C., a Delaware limited liability company,
hereby waives its rights under Section 10.5 of the First Amended and Restated
Operating Agreement of Overlook Ridge Phase I, L.L.C., dated September 30, 2005
(“JVA”) to receive a Sale Proposal and deliver a Purchase Election Notice (as
such terms are defined in the JVA) and agrees that the Phase I Property may be
sold pursuant to this Agreement.

 

 

OVERLOOK RIDGE PHASE I HOLDINGS, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

Roseland/Overlook Ridge Phase I, L.L.C., a member

 

 

 

 

 

By:

/s/ Marshall Tycher

 

 

Name:

Marshall Tycher

 

 

Its:

Manager

 

 

 

 

 

By:

Rowe Contracting Company, a member

 

 

 

 

 

 

By:

/s/ Warren C. Rowe, Jr.

 

 

Name:

Warren C. Rowe, Jr.

 

 

Its:

President

 

36

--------------------------------------------------------------------------------


 

WAIVER OF  RIGHTS UNDER OPERATING AGREEMENT

 

(Overlook Ridge Phase IB, L.L.C.)

 

Overlook Ridge Phase IB Holdings, L.L.C., a Delaware limited liability company,
hereby waives its rights under Section 10.5 of the First Amended and Restated
Operating Agreement of Overlook Ridge Phase IB, L.L.C., dated May 22, 2008
(“JVA”) to receive a Sale Proposal and deliver a Purchase Election Notice (as
such terms are defined in the JVA) and agrees that the Phase IB Property may be
sold pursuant to this Agreement.

 

 

OVERLOOK RIDGE PHASE IB HOLDINGS, L.L.C., a Delaware  limited liability company

 

 

 

 

 

 

By:

Roseland/Overlook Ridge Phase I, L.L.C., a member

 

 

 

 

 

By:

/s/ Marshall Tycher

 

 

Name:

Marshall Tycher

 

 

Its:

Manager

 

 

 

 

 

By:

Rowe Contracting Company, a member

 

 

 

 

 

 

By:

/s/ Warren C. Rowe, Jr.

 

 

Name:

Warren C. Rowe, Jr.

 

 

Its:

President

 

37

--------------------------------------------------------------------------------


 

AGREEMENT OF ESCROW AGENT

 

The undersigned has executed this Agreement solely to confirm its agreement to
hold the Escrow Deposits in escrow in accordance with the provisions and
otherwise comply with the provisions of Exhibit C to this Agreement.

 

In witness whereof, the undersigned has executed this Agreement as of
January 17, 2013.

 

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Asher R. Fried

 

Name:

Asher R. Fried

 

Title:

Vice President, Senior Commercial Transactions Counsel

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

LEGAL DESCRIPTION

(Phase I Property)

 

A certain parcel of land situated in Revere, Suffolk County, Massachusetts and
Malden, Middlesex County, Massachusetts, being the premises shown as Lot 2A on a
plan entitled “Overlook Ridge, Malden Revere, MA, Lot 2A” prepared by H. W.
Moore Associates, Inc. and recorded on April 7, 2003 with the Middlesex County
(Southern District) Registry of Deeds as Plan No. 285 of 2003, in Book 38711,
Page 354 and recorded on April 7, 2003 with the Suffolk County Registry of Deeds
as Plan No. 180 of 2003 in Book 31073, Page 131.

 

Together with non-exclusive rights in Overlook Ridge Drive for ingress and
egress to and from Salem Street, pursuant to a deed dated March 31, 2003 and
recorded with Suffolk County Registry of Deeds in Book 31073, Page 131 and with
Middlesex South District Registry of Deeds in Book 38711, Page 355.

 

Together with the benefit of that certain “Declaration of Water, Drain and
Utility Easements” dated March 31, 2003, and recorded with the Middlesex South
District Registry of Deeds on April 7, 2003, in Book 38711, Page 270 and with
the Suffolk County Registry of Deeds on April 7, 2003, in Book 31703, Page 49.

 

Together with the benefit of that certain “Declaration of Parking and Access
Easements”, dated March 31, 2003, and recorded with the Middlesex South District
Registry of Deeds on April 7, 2003, in Book 38711, Page 278 and with the Suffolk
County Registry of Deeds on April 7, 2003, in Book 31073, Page 56.

 

Together with the benefit of that certain document entitled “Subsurface Sewer
Easement — Massachusetts Bay Transportation Authority to Overlook Ridge, L L.C.
— Malden, Massachusetts”, (“MBTA Easement”) dated as of June 27, 2003 and
recorded with the Suffolk County Registry of Deeds on July 23, 2003 in Book
32150, Page 274 and with the Middlesex South District Registry of Deeds on
July 24, 2003 in Book 40118, Page 339 as affected by an Estoppel Certificate by
Massachusetts Bay Transportation Authority (“MBTA”) dated September 29, 2005 and
recorded with the Middlesex South District Registry of Deeds on October 7, 2005
as Instrument No. 223783, in Book 46246, Page 235 and with the Suffolk County
Registry of Deeds on October 7, 2005 as Instrument No. 134986, in Book 38215,
Page 232.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION

(Phase IB Property)

 

Lot 4A-2 shown on a plan recorded with Suffolk County Registry of Deeds in Book
2012, Page 27, and with Middlesex South Registry of Deeds as Plan No. 47 of
2012.

 

Together with non-exclusive rights in Overlook Ridge Drive for ingress and
egress to and from Salem Street pursuant to a deed dated December 6, 2005 and
recorded with Middlesex in Book 46661, Page 190 and with Suffolk in Book 38669,
Page 317.

 

Together with the benefit of that certain Subsurface Sewer Easement from
Massachusetts Bay Transportation Authority to Overlook Ridge LLC Overlook Ridge
Phase I, L.L.C. dated as of June 27, 2003 and recorded with Middlesex in Book
40118, Page 339, and with Suffolk in Book 32150, Page 274 as affected by an
Estoppel Certificate dated as of September 29, 2005 and recorded with Middlesex
in Book 46246, Page 235 and with Suffolk in Book 38215, Page 232.

 

Together with the benefit of that certain “Declaration of Water, Drain and
Utility Easements” dated March 31, 2003, recorded with the Middlesex South
District Registry of Deeds on April 7, 2003 in Book 38711, Page 270 and with the
Suffolk County Registry of Deeds on April 7, 2003 in Book 31703, Page 49.

 

Together with the benefit of that certain “Declaration of Parking and Access
Easements” dated March 31, 2003, and recorded with the Middlesex South District
Registry of Deeds on April 7, 2003 in Book 38711, Page 278 and with the Suffolk
County Registry of Deeds on April 7, 2003 in Book 31073, Page 056.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ESCROW PROVISIONS

 

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

1.                                      The Escrow Agent shall invest the Escrow
Deposits in government insured interest-bearing instruments reasonably
satisfactory to both Buyer and Seller and shall promptly provide Buyer and
Seller with confirmation of the investments made.  Because Escrow Agent is not
itself a bank, it may commingle the Escrow Deposits with other escrow deposits
in a trust account in order to facilitate placing the Escrow Deposits in a
segregated interest bearing account and to disburse the Escrow Deposits once
they have been removed from said segregated interest bearing account in
accordance with the terms of this Agreement, but shall not otherwise commingle
the Escrow Deposits with any funds of the Escrow Agent or others.

 

2.                                      Notwithstanding any provision herein to
the contrary, if Buyer terminates this Agreement at any time during the Due
Diligence Period, Escrow Agent shall deliver the Escrow Deposits to Buyer upon
the unilateral direction of Buyer, without the consent of Seller, provided that
Escrow Agent shall notify Seller in the event of such disbursement.

 

3.                                      After the expiration of the Due
Diligence Period, if for any reason the Closing does not occur and either party
makes a written demand upon the Escrow Agent for payment of the Escrow Deposits,
the Escrow Agent shall give written notice to the other party of such demand. 
If the Escrow Agent does not receive a written objection from the other party to
the proposed payment within ten (10) days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment.  If the Escrow Agent
receives such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court.

 

4.                                      If the Closing occurs, the Escrow Agent
shall deliver the Escrow Deposits to, or upon the instructions of, Seller on the
Closing Date.

 

5.                                      The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from actions or omissions taken or made by the Escrow
Agent in bad faith, in disregard of this Agreement or involving negligence on
the part of the Escrow Agent.  Seller and Buyer shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of the Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or made by the Escrow Agent

 

1

--------------------------------------------------------------------------------


 

in bad faith, in disregard of this Agreement or involving negligence on the part
of the Escrow Agent.

 

6.                                      Buyer shall pay any income taxes on any
interest earned on the Escrow Deposits.  Buyer represents and warrants to the
Escrow Agent that its taxpayer identification number is          
               .

 

7.                                      Section 6045(e) of the United States
Internal Revenue Code and the regulations promulgated thereunder (herein
collectively called the “Reporting Requirements”) require an information return
to be made to the United States Internal Revenue Service, and a statement to be
furnished to Seller, in connection with the Transaction.  Escrow Agent is either
(x) the person responsible for closing the Transaction (as described in the
Reporting Requirements) or (y) the disbursing title or escrow company that is
most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements).  Accordingly:

 

(a)                                 Escrow Agent is hereby designated as the
“Reporting Person” (as defined in the Reporting Requirements) for the
Transaction.  Escrow Agent shall perform all duties that are required by the
Reporting Requirements to be performed by the Reporting Person for the
Transaction.

 

(b)                                 Seller and Buyer shall furnish to Escrow
Agent, in a timely manner, any information requested by Escrow Agent and
necessary for Escrow Agent to perform its duties as Reporting Person for the
Transaction.

 

(c)                                  Escrow Agent hereby requests Seller to
furnish to Escrow Agent Seller’s correct taxpayer identification number.  Seller
acknowledges that any failure by Seller to provide Escrow Agent with Seller’s
correct taxpayer identification number may subject Seller to civil or criminal
penalties imposed by Law.  Accordingly, Seller hereby certifies to Escrow Agent,
under penalties of perjury, that Seller’s correct taxpayer identification number
is (Overlook Ridge Phase I, L.L.C.) 11-3682380  and 20-2760493 (Overlook Ridge
Phase IB, L.L.C.)

 

(d)                                 Each of the parties hereto shall retain this
Agreement for a period of four (4) years following the calendar year during
which Closing occurs.

 

8.                                      The provisions of this Exhibit C shall
survive the Closing (and not be merged therein) or earlier termination of this
Agreement.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Quitclaim Deed

 

[Will need separate Deeds for Phase I Property and Phase I B Property]

 

[Will need to be recorded in both Middlesex South District Registry of Deeds and
Suffolk County Registry of Deeds]

 

QUIT CLAIM DEED

 

KNOW ALL MEN BY THESE PRESENTS THAT [OVERLOOK RIDGE PHASE I, L.L.C.]  [OVERLOOK
RIDGE PHASE IB, L.L.C.], a Delaware limited liability company, each with an
address c/o Prudential Real Estate Investors, Two Prudential Plaza, 180 North
Stetson Street, Suite 3275, Chicago, Illinois 60601-6716 (“Grantor”), for and in
consideration of the sum of $                      , and other good and valuable
consideration paid by                           , a
                                 with an address
                                            (“Grantee”), the receipt and
sufficiency of which are hereby acknowledged and confessed, by these presents
does hereby GRANT, BARGAIN, SELL and CONVEY WITH QUITCLAIM COVENANTS, unto
Grantee all of that certain lot, tract or parcel of land situated in Middlesex
South and Suffolk Counties, Massachusetts, and being more particularly described
in Exhibit “A” attached hereto and incorporated herein by reference for all
purposes.

 

The conveyance is made together with and subject to, as the case may be, taxes
and assessments not yet due and payable, all easements, covenants, rights and
agreements and all other matters of record insofar as the same are in force and
applicable.

 

[Remainder of page intentionally blank]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Deed has been executed by Grantor as of          
               , 2013  to be effective as of                          , 2013.

 

 

GRANTOR:

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

-OR-

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

2

--------------------------------------------------------------------------------


 

STATE OF

§

 

 

§

 

COUNTY OF

§

 

 

On                         , 2013, before me, the undersigned, a notary public
in and for said State, personally appeared                                   ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

, Notary Public

 

My Commission Expires:

 

AFTER RECORDING RETURN TO:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BILL OF SALE

 

[Provide separate Bill of Sale for each of Phase I and Phase IB]

 

THIS BILL OF SALE (this “Bill of Sale”), is executed as of          
               , 2013 by [OVERLOOK RIDGE PHASE I, L.L.C.]  [OVERLOOK RIDGE PHASE
IB, L.L.C.], a Delaware limited liability company (collectively, “Seller”) for
the benefit of [INSERT NAME OF BUYER], [INSERT ORGANIZATIONAL INFO FOR BUYER]
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of                          , 2013, by and between Buyer and Seller (as
the same may have been amended, modified or assigned, the “Sale Agreement”),
Seller agreed to sell to Buyer, inter alia, certain real property, the
improvements located thereon and certain rights appurtenant thereto, all as more
particularly described in the Sale Agreement (collectively, the “Real
Property”).  Initially capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Sale Agreement; and

 

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and

 

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.

 

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
SOLD, TRANSFERRED, and CONVEYED and by these presents does hereby SELL,
TRANSFER, and CONVEY to Buyer and Buyer hereby accepts all right, title and
interest in and to all (a) all tangible personal property owned by the Seller
that is used in the ownership, operation and maintenance of the Real Property,
and (b) all books, records and files of the Seller relating to the Real Property
or the Leases, but specifically excluding from the items described in both
clauses (a) and (b), any Protected Information and any computer software that is
licensed to the Seller (herein collectively called the “Personal Property”).

 

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller other than Seller’s Warranties (as defined in the
Sale Agreement).

 

Seller’s liability under this Bill of Sale shall be limited as set forth in
Section 4.3 of the Sale Agreement.

 

[Remainder of page intentionally blank]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale to be
effective as of the date first set forth hereinabove.

 

 

SELLER:

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

-OR-

 

 

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY

 

[Provide Assignment for each of Phase I and Phase IB]

 

THIS ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY (this “Assignment”), is made
as of                          , 2013 by and between [OVERLOOK RIDGE PHASE I,
L.L.C.]  [OVERLOOK RIDGE PHASE IB, L.L.C.], a Delaware limited liability company
(collectively, “Assignor”) and [INSERT NAME OF BUYER], [INSERT ORGANIZATIONAL
INFO FOR BUYER] (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of                          , 2013, by and between Assignee and
Assignor (as the same may have been amended, modified or assigned, the “Sale
Agreement”), Assignor agreed to sell to Assignee, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Sale Agreement (collectively,
the “Real Property”).  Initially capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Sale Agreement;
and

 

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and rights to certain intangible property and that
Assignor and Assignee shall enter into this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Assignment of Leases.  Assignor hereby
assigns, sets over and transfers to Assignee all of Assignor’s right, title and
interest in, to and under the leases (“Leases”) with the tenants of the Real
Property identified on Exhibit A attached hereto.  Assignee hereby accepts the
foregoing assignment of the Leases and assumes the obligations with respect
thereto as and to the extent provided in the Sale Agreement.

 

2.                                      Assignment of Intangible Property. 
Assignor hereby assigns, sets over and transfers to Assignee all of Assignor’s
right, title and interest in, to and under the following, if and only to the
extent the same may be assigned or quitclaimed by Assignor without expense to
Assignor in excess of a nominal transfer fee:

 

(a)                                 the Leases; and

 

(b)                                 the Contracts; and

 

I                                           to the extent that the same are in
effect as of the Closing Date, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Real
Property;

 

1

--------------------------------------------------------------------------------


 

(d)                                 any guaranties and warranties in effect with
respect to any portion of the Real Property or the Personal Property as of the
Closing Date; and

 

(e)                                  any right of Seller to the name “Overlook
Ridge” or “Alterra at Overlook” (it being acknowledged and agreed by Buyer and
Seller that Seller may have no right to use such name and Seller has not
registered such name).

 

Assignee hereby accepts the foregoing assignment of the interests described in
this Section 2 (collectively, the “Intangible Property”) and assumes the
obligations with respect thereto as and to the extent provided in the Sale
Agreement.

 

3.                                      Reservation of Benefits. 
Notwithstanding anything to the contrary in this Assignment, to the extent that
Assignor continues to have liability after the date hereof with respect to the
Property, Assignor reserves and retains such benefits under the Leases and the
Intangible Property as are necessary or desirable for Assignor to defend or
protect itself with respect to or to assert any rights relating to any matter
for which Assignor may continue to have liability from and after the date
hereof; provided, however, said benefits reserved and retained by Assignor
pursuant to this Section shall exist jointly with Assignee’s benefits under the
Leases and Intangible Property, and such benefits may be enforceable by each of
Assignor and Assignee to the extent of their respective liability or damages for
any matters relating thereto.  Assignee and Assignor agree to cooperate with the
reasonable requests of the other party in enforcing their respective benefits
under the Leases and the Intangible Property to the extent such benefits are
reserved by Assignor pursuant to the terms of this Section.

 

4.                                      Limitation on Liability.  Assignor’s
liability under this Assignment shall be limited as set forth in Section 4.3 of
the Sale Agreement.

 

5.                                      Miscellaneous.  This Assignment and the
obligations of the parties hereunder shall be binding upon and inure to the
benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State in which the Real Property is located applicable to
agreements made and to be wholly performed within said State and may not be
modified or amended in any manner other than by a written agreement signed by
the party to be charged therewith.

 

6.                                      Severability.  If any term or provision
of this Assignment or the application thereof to any persons or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this
Assignment or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Assignment
shall be valid and enforced to the fullest extent permitted by law.

 

7.                                      Counterparts.  This Assignment may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth hereinabove.

 

 

ASSIGNOR:

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

-OR-

 

 

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

ASSIGNEE:

 

 

 

[INSERT NAME OF BUYER], [INSERT ORGANIZATIONAL INFO FOR BUYER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE TO TENANTS

 

[Provide separate notice for each of Phase I and Phase IB]

 

                                          , 2013

 

Re:

Notice of Change of Ownership of

 

Alterra at Overlook Ridge

 

11 Overlook Ridge Drive, Revere MA 02151

 

Ladies and Gentlemen:

 

You are hereby notified as follows:

 

That as of the date hereof, [OVERLOOK RIDGE PHASE I, L.L.C.] [OVERLOOK RIDGE
PHASE IB, L.L.C.],  a Delaware limited liability company (collectively,
“Seller”), has transferred, sold, assigned, and conveyed all of its interest in
and to the above-described property (the “Property”) to [INSERT NAME OF BUYER]
(the “New Owner”).

 

Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:

 

 

If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and the New Owner shall be responsible for holding
your security deposit in accordance with the terms of your lease and applicable
laws.

 

We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.

 

1

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

 

-OR-

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF FIRPTA AFFIDAVIT

 

Overlook Ridge Phase I, L.L.C.

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by OVERLOOK RIDGE
PHASE I, L.L.C. (“Seller”), Seller hereby certifies the following:

 

1.                                      Seller is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations); and

 

2.                                      Seller is not a disregarded entity as
defined in §1.1445-2(b)(2)(iii) of the Internal Revenue Code; and

 

3.                                      Seller’s U.S. employer taxpayer
identification number is                                  ; and

 

4.                                      Seller’s office address is 751 Broad
Street, Newark, New Jersey, 07102-3777  .

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Dated:                           , 2013.

 

1

--------------------------------------------------------------------------------


 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

STATE OF

§

 

§

COUNTY OF

§

 

On                         , 2013, before me, the undersigned, a notary public
in and for said State, personally appeared                              ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

, Notary Public

 

My Commission Expires:

 

2

--------------------------------------------------------------------------------


 

FORM OF FIRPTA AFFIDAVIT

 

Overlook Ridge Phase IB, L.L.C.

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by OVERLOOK RIDGE
PHASE IB, L.L.C. (“Seller”), Seller hereby certifies the following:

 

1.                                      Seller is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations); and

 

2.                                      Seller is not a disregarded entity as
defined in §1.1445-2(b)(2)(iii) of the Internal Revenue Code; and

 

3.                                      Seller’s U.S. employer taxpayer
identification number is                                  ; and

 

4.                                      Seller’s office address is 751 Broad
Street, Newark, New Jersey, 07102-3777  .

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Dated:                           , 2013.

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

3

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

On                         , 2013, before me, the undersigned, a notary public
in and for said State, personally appeared                                ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) and that, by his/her/their signature(s) on the
instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

, Notary Public

 

My Commission Expires:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF TITLE AFFIDAVIT

 

[Provide a separate Affidavit for each of Phase I and Phase IB]

 

Dated as of:                      , 2013

Title Order No.

 

The undersigned (“Owner’) hereby represents and warrants as follows to and for
the benefit of Commonwealth Land Title Insurance Company (the “Title Company”):

 

1.                                      Representatives of Owner have reviewed
the preliminary report/commitment with an effective date of
                             , 2013 (the “Title Report”).

 

2.                                      To the knowledge of Owner, there are no
unrecorded leases or occupancy agreements affecting the property described in
Schedule A of the Title Report (the “Property”), or other parties in possession
of the Property, except for leases with the tenants shown on Exhibit A attached
hereto.

 

3.                                      To the knowledge of Owner, there are no
unrecorded claims against the Property, nor any set of facts by reason of which
Owner’s title to the Property might be disputed or questioned except for (a) the
leases with the tenants shown on Exhibit A, (b) matters shown on the Title
Report, (c) matters as disclosed on the survey previously delivered to the Title
Company, and (d) current taxes not delinquent.  To the knowledge of Owner and
except as aforesaid, Owner has been in peaceable and undisputed possession of
the Property since title was acquired.

 

4.                                      Except as set forth on Exhibit B
attached hereto:

 

(a)                                 within the last six (6) months, Owner has
not (i) made, ordered or contracted for any construction, repairs, alterations
or improvements to be made on or to the Property which have not been paid for in
full, (ii) ordered materials for any such construction, repairs, alterations or
improvements which have not been paid for in full, or (iii) attached any
fixtures to the Property which have not been paid for in full; and

 

(b)                                 there are no outstanding or disputed claims
for any work or item referred to in paragraph (a).

 

5.                                      To the knowledge of Owner, Owner has not
received written notice of any violation of any covenants, conditions or
restrictions of record affecting the Property and there are no disputes with any
adjoining property owners as to the location of property lines, or the
encroachment of any improvements.

 

All references herein to the “knowledge” of Owner or words of similar import
shall refer only to the actual knowledge of Collete English Dixon, an officer of
Prudential Investment

 

1

--------------------------------------------------------------------------------


 

Management, Inc. responsible for the Transaction, and Tom Smith, the asset
manager employed by Prudential Investment Management, Inc. with primary
responsibility for the Property and Ivan Baron, Partner and General Counsel of
Roseland Property Company with primary responsibility for the Property, and
shall not be construed to refer to the knowledge of any other officer, director,
shareholder, employee, agent or representative of Owner, any direct or indirect
owner of any beneficial interest in Owner, or any affiliate of any of the
foregoing, or to impose or have imposed upon such individuals any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains.  There shall be no personal liability on the part of the
aforementioned individuals arising out of any representations or warranties made
herein.

 

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policy of title insurance and for no other purpose.  This
affidavit may be relied upon by the Title Company but may not be relied upon by
any other person or entity.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner has executed this affidavit as of the date first set
forth above.

 

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

-OR-

 

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF GAP INDEMNITY

 

[Provide a separate Affidavit for each of Phase I and Phase IB]

 

Dated as of:                      , 2013

Title Order No.

Title Commitment Effective Date:                                 , 2013

 

WHEREAS, COMMONWEALTH LAND TITLE INSURANCE COMPANY (the “Title Company”) has
been asked to issue its owner’s policy(ies) of title insurance in the aggregate
amount of $149,200,000.00 in favor of [INSERT NAME OF BUYER], [INSERT
ORGANIZATIONAL INFO FOR BUYER] (“Buyer”) covering premises being acquired from
[OVERLOOK RIDGE PHASE I, L.L.C.] [OVERLOOK RIDGE PHASE IB, L.L.C.], each a
Delaware limited liability company (collectively, “Seller”), as more
particularly described in Exhibit A attached hereto (the “Real Property”);

 

AND WHEREAS, the Title Company is unwilling to give title insurance coverage to
Buyer with respect to the Real Property until the instruments under which Buyer
acquires title are filed for record in the appropriate registry;

 

AND WHEREAS, the parties to the transaction have requested that the Title
Company disburse amounts to Seller that the Title Company holds in escrow prior
to such time as the deed for the Real Property is recorded in the applicable
records of Middlesex South and Suffolk Counties, Massachusetts;

 

NOW, THEREFORE, it is agreed that in consideration of the Title Company issuing
its title insurance policy to Buyer effective as of the date closing occurs
without making exception therein to matters which may arise between the Title
Commitment Effective Date referenced above (being the last effective date of the
title insurance commitment issued by the Title Company in connection with
Buyer’s title insurance) and the date the documents creating the interest being
insured have been filed for record and which matters may constitute an
encumbrance on or affect said title, Seller agrees to promptly defend, remove,
bond or otherwise dispose of any encumbrance, lien or objectionable matter to
title caused by the acts of Seller, its agents or representatives which may
arise or to be filed, as the case may be, against the Real Property during the
period of time between the Title Commitment Effective Date referenced above and
the date of recording of all closing instruments, and to hold harmless, and
indemnify the Title Company against all expenses, costs, and reasonable
attorneys’ fees, which may arise out of Seller’s failure to so remove, bond or
otherwise dispose of any said liens, encumbrances or objectionable matters
caused by the acts of Seller, its agents or representatives; provided, however,
the Title Company shall use good faith and diligent efforts to cause all
documents to be recorded as soon as possible but, in any event, no later than
three (3) business days after the date hereof and Seller shall have no
obligations or liability hereunder with respect to any objections to title which
may arise or be filed after such three (3) business day period nor shall Seller
have any

 

1

--------------------------------------------------------------------------------


 

obligations or liability hereunder with respect to any objections to title which
may arise or be filed as a result of the acts or by permission of Buyer, its
agents or representatives.

 

This indemnity is given to induce the Title Company to issue its policy of title
insurance and for no other purpose.  This indemnity may be relied upon by the
Title Company but may not be relied upon, and is not enforceable, by any other
person or entity.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has executed this Gap Indemnity as the date first set
forth above.

 

 

OVERLOOK RIDGE PHASE I, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

 

 

 

-OR-

 

 

 

 

OVERLOOK RIDGE PHASE IB, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Marshall Tycher, Authorized Party

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

EXCEPTIONS TO SELLER’S WARRANTIES

 

Liens on Personal Property

 

NONE

 

Notices of Litigation

 

Jovan Ventura v. Overlook Ridge, LLC

Docket No. 1114 CV 344

 

Personal injury action by a tenant of Alterra IB at Overlook Ridge who claims
she slipped and fell down stairs due to an accumulation of ice.

 

Settlement discussions are taking place.

 

Defense is being handled by Pru counsel

 

 

 

 

 

 

 

Crystal Evans v. Roseland Property Co and Roseland Property Management Co.,
d/b/a Alterra at Overlook Ridge

 

Discrimination claim filed with the US Department of Housing and Urban
Development by a tenant at Alterra I at Overlook Ridge. Ms. Evans is wheelchair
bound and requires the use of a ventilator and claims that management failed to
reasonably accommodate her mobility impairment.

 

Complaint and response served.

 

Defense being handled by Wilson, Elser, Moskowitz, Edelman & Dicker, LLP;
appointed by  insurance carrier.

 

Notices of Contract Defaults

 

NONE

 

Notices of Governmental Violations

 

NONE

 

2

--------------------------------------------------------------------------------


 

EXHIBIT N

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

RESTRICTION AGAINST CONDOMINIUM TEXT

(To be included in the Deed for Phase IB Property)

 

The Property shall hereafter be held, transferred, sold, leased and encumbered,
conveyed, and occupied, subject to the covenants, conditions, and restrictions
set forth in numbered paragraphs 1 through 7 immediately following
(collectively, the “Restrictive Covenants”), each of which is for, and shall
inure to the benefit of the Benefited Persons:

 

1.                                      From and after the date hereof through
and including December 31, 2014 (a) no Condominium shall be created covering the
Property, (b) no Condominium Conversion shall be affected or implemented, nor
shall a Condominium Project be created, with regard to the units within the
Property, and (c) no Master Deed shall be filed affecting the Property.

 

2.                                      In the event of the violation or breach
of any of the Restrictive Covenants set forth in Paragraph 1 above, each
Benefited Person shall have the right to prosecute a proceeding at law or in
equity against the party or parties who have violated or are attempting to
violate any of the Restrictive Covenants, to enjoin or prevent them from doing
so, to cause such violation to be remedied, including without limitation, court
costs and attorney fees in enforcing the Restrictive Covenants.  Without
limiting the foregoing, any party or parties who now or hereafter owns or
acquires fee title in or to any portion of the Property shall, and does hereby,
to the fullest extent permitted by law, indemnify, defend and hold each
Benefited Person harmless from and against any and all liabilities, damages,
losses, claims, causes of action, suits, demands, charges, complaints, costs and
expenses (including, without limitation, attorneys’ fees and costs of
litigation), which any of the Benefited Persons may suffer, incur or be
obligated to perform arising out of such party or parties breach or failure to
strictly comply with the Restrictive Covenants set forth in Paragraph 1 above,
including, without limitation, all liabilities, damages, losses, claims, causes
of action, suits, demands, charges, complaints, costs and expenses arising or
accruing as a result of any claims by subsequent owners of any portion of the
Property (including owners of condominium units or owners of a cooperative, as
the case may be) relating to (a) the development, design and construction of the
Property and any defects, breaches of contract, errors, omissions, or negligence
in connection therewith, or (b) any omissions, misrepresentations or
misstatements in any conversion, condominium or cooperative documents. All
remedies provided herein or at law or in equity shall be cumulative and not
exclusive of any other remedy at law or in equity.

 

3.                                      The Restrictive Covenants are
appurtenant to and run with the Property, and shall be binding and enforceable
against all parties having any right, title or interest in the Property, and
their respective heirs, successors and assigns, and shall inure to the benefit
of each Benefited Person.

 

4.                                      Failure on the part of any Benefited
Person to complain of any act or failure to act to enforce the Restrictive
Covenants set forth in Paragraph 1 above, irrespective of how long such failure
continues shall not constitute a waiver by any of the Benefited Persons of the
right to strictly enforce any violation of the Restrictive Covenants. 
Notwithstanding any provision hereof to the contrary, Grantor, in its sole
discretion, may elect to waive, modify, amend, or

 

1

--------------------------------------------------------------------------------


 

terminate any or all of the Restrictive Covenants; provided, however, that, no
such waiver, modification, amendment or termination shall be effective unless
the same is set forth in a writing executed by Grantor and such writing is filed
with the County Recorder for the county in which the Property is located.

 

5.                                      If any term, covenant, condition or
provision of the Restrictive Covenants, or the application thereof to any
person, entity or circumstance, shall ever be held to be invalid or
unenforceable, then in each such event the remainder of the Restrictive
Covenants or the application of such term, covenant, condition or provision to
any other person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

 

6.                                      Notwithstanding anything to contrary
contained herein, no expiration of the restrictive covenants and no earlier
termination of the restrictive covenants shall be deemed to waive or release any
party from any prior breach of the Restrictive Covenants. The Restrictive
Covenants shall expire on January 1, 2015 and from and after such date the
Restrictive Covenants shall have no force and effect.

 

7.                                      As used in this Deed, the following
terms shall have the following meanings:

 

(a)                                 “Benefited Person” means all of the
following: (i) Grantor, (ii) any constituent entity or affiliate of Grantor and
any partner, member, shareholder, officer, or director of any such constituent
entity or affiliate of Grantor, and (iii) any other person or entity who has
been designated as a “Benefited Person”, in a writing executed and delivered
after the date hereof by either Grantor (or any successor or assign of Grantor)
and filed for record with the County Recorder for the county in which the
Property is located.

 

(b)                                 “Condominium” means a condominium as defined
under Massachusetts General Laws Chapter 183A, or any similar statute or law
which defines a condominium.

 

(c)                                  “Condominium Conversion” means the filing
or recording with the applicable county clerk or county recorder, or other
applicable state, municipal or local governmental entity or agency, of any
document providing for the conversion of the Property to a Condominium Project.

 

(d)                                 “Master Deed” means a condominium plan as
defined under Massachusetts General Laws Chapter 183A Section 8, or any similar
statute or law which defines a condominium plan.

 

(e)                                  “Condominium Project” means any project all
or a portion of which has located thereon a Condominium or a Condominium
Conversion.

 

[end of Exhibit O]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Letter of Credit

 

Beneficiary:

 

 

OVERLOOK RIDGE PHASE IB, L.L.C.

 

 

c/o Prudential Real Estate Investors

 

 

7 Giralda Farms

 

 

Madison, New Jersey 07940

 

, 2013

 

To Whom It May Concern::

 

We hereby open in your favor and for the account of
                                                                                        ,
a limited partnership (“Account Party”), our Standby Irrevocable Letter of
Credit No.                                      (the “Credit”) for an aggregate
amount of
                                                                                                    Dollars
($                                          ), effective immediately and
expiring at                         , [City], [State]
                                        , with our close of business on
                                  , 2013.

 

Funds are available against your sight draft(s) drawn on us together with a
certification signed by your authorized representative certifying that you are
entitled to draw on this Credit in accordance with the terms of the Purchase and
Sale Agreement made effective January       , 2013 by and between Overlook Ridge
Phase I, L.L.C., Overlook Ridge Phase IB, L.L.C. and Mack-Cali Realty
Acquisition Corp., and the original copy of this Credit, presented to our
                                     Office, located at                        ,
[City], [State].

 

We hereby engage with you that draft(s) drawn under and in compliance with the
terms of this Credit will be duly honored upon presentation to the aforesaid
office.

 

This Credit shall constitute a direct draw Credit and you shall not be required
to give notice to, or make any prior demand or presentment to Account Party,
with respect to the payment of any sum as to which a draw is made hereunder.

 

Our obligation under this Credit shall not be affected by any circumstances,
claim or defense, real or personal, it being understood that our obligation
shall be that of a primary obligor and not that of a surety, guarantor or
accommodation maker and we hereby waive any right to defer honoring a draft.

 

This Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified or amplified by reference to any
document, instrument or agreement referred to herein or in which this Credit is
referred to or to which this Credit relates, and any such reference shall not be
deemed to incorporate herein by reference any document, instrument or agreement.

 

Unless otherwise stated this Credit is subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision) of the International Chamber
of Commerce Publication No. 500.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

Release Deed

 

WHEN RECORDED, MAIL TO:

 

Amy Altshuler, Esq.

Lewis and Roca

40 North Central Avenue

Phoenix, Arizona 85004

 

RELEASE DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                                 (“Grantor”), does hereby quitclaim to
                                                      (“Grantee”), whose address
is                                            all of the Grantor’s right, title
and interest pursuant to that certain Purchase and Sale Agreement, dated
January     , 2013 between Grantee and Grantor, in that certain real property
located                                               more particularly
described in Exhibit A attached hereto, and the improvements thereon and the
personal property used in connection therewith.

 

Dated this          day of               , 2013.

 

 

“Grantor”

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

INTENTIONALLY DELETED

 

1

--------------------------------------------------------------------------------